 In the Matter Of INTERNATIONAL HARVESTER COMPANY A CORPORA-TION,andFARM EQUIPMENTWORKERS ORGANIZING COMMITTEEandEMPLOYEES MUTUAL ASSOCIATION OF MCCORMICKWORKS,PARTY TOTHE CONTRACT11INTERNATIONALHARVESTER COMPANY A CORPORATION,andFARMEQUIPMENTWORKERS ORGANIZING COMMITTEEandROCK FALLS,EMPLOYEES ASSOCIATION, PARTY TO THE CONTRACTINTERNATIONALHARVESTER COMPANY A CORPORATION,andFARMEQUIPMENT WORKERS ORGANIZING COMMITTEEandUNITED MOTORPOWER ASSOCIATION, PARTY TO THE CONTRACTINTERNATIONALHARVESTER COMPANY A CORPORATION,andFARMEQUIPMENT WORKERS ORGANIZING' COMMITTEEandEMPLOYEES AS-SOCIATION OF EAST MOLINE WORKS, PARTY TO THE CONTRACT'INTERNATIONALHARVESTER COMPANY A CORPORATION,andFARMEQUIPMENT WORKERS ORGANIZING COMMITTEEandWEST PULLMANINDEPENDENT UNION, PARTY TO THE CONTRACTINTERNATIONALHARVESTER COMPANY A CORPORATION,andFARMEQUIPMENT WORKERS ORGANIZING COMMITTEEandHARVESTER EM-PLOYEES INDUSTRIAL UNION, PARTY TO THE CONTRACTCases Nos. C-1561 to C-1566, inclusive.Decided February 8, 1941Jurisdiction:agriculturalmachinery and equipment manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:campaign by councilmen 'in company-dominated employee representation plan to obtain revocations of member-ships in outside labor organization ; threats of plant removal, of discharge,and of wage reduction; warnings that signing membership ,arils in outsidelabor organization constituted signing a "power of attorney"; discreditingleaders of outside labor, organizations; interrogation of 'e,aployees as tounion membership.Company-DominatedUnions:employee representation plan dissolved aftervalidation of Act; letter urging retention of its benefits in future collectivebargaining-formation of successor organizations by councilmen in company-dominated employee representation plan prior to dissolution of the plan ;responsibility of management for acts of councilmen-support to :loans fromclub and credit union supported by management; solicitation of membersand collection of dues in plant on company time ; participation and approvalof management; parallel hostility to outside labor organizations.Remedial Orders:disestablishment of company-dominated unions; abrogationof contracts.29 N. L. R. B., No. 89.456 ' INTERNATIONAL HARVESTERCOMPANY457Evidence_Requestdeniedfor "evidentiary"election to determine whether employeesdesired to be represented by allegedcompany-dominatedlabor organizations,since such evidenceis irrelevantto determination of company domination:"Mr. I. S.'DorfmanandMr. Robert R. Rissman,for the Board.Popec6Ballard,byMessrs. Ernest S. Ballard, Preston C. King, Jr.,andRalph E. Bowers,of Chicago, Ill., andMr. Frank B. Schwarer,of Chicago, Ill., for the respondent.-Meyers & Meyers,byMr. Ben Myers,of Chicago,, Ill., for theC. I. O.Cusack c i Cusack,byMr. John F: Cusack,of Chicago, Ill., forthe Employees Mutual and for the W. P. I. U.,Mr. C. J. Willett.of Chicago, Ill., for the W. P. I. U.Mr. Harry S. Drury,of Sterling, Ill., for the R. F. E. A.Bell, Farrar & Scott,byMr. Earl L. Scott,andMr. Edward D.Smith,;of -Rock Island, Ill., for the U. M. P. A.'.Mr. F. H. Railsback,ofMoline, Ill., for the Employees Associa-tion.'Beznor, McDonald cC Beznor,byMr. David Beznor,of Milwaukee,Wis., for the H. E. I. U.'Mr. Frederick R. LevinstoneandMr. N. Barr Miller,of counselto the Board.'"DECISIONANDORDERSTATEMENTOF THE CASEUpon charges duly field, and subsequently amended,' by the FarmEquipmentWorkers Organizing Committee, affiliated with the Con-gress ofIndustrial Organizations, hereinafter called the F. E.W.O. C. or the C. I. 0., the National Labor Relations Board, herein-after called the Board, issued its,consolidated complaint,,dated June6, 1939, and amended consolidated complaint, dated June 16, 1939,against the International Harvester Company, hereinafter called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe National Labor Relations' Act, 49 Stat. 449, hereinafter calledthe Act.With respect to the unfair labor practices, the amended con-solidated complaint, hereinafter called the complaint,alleges in'Amended consolidated charges weredated April18, 1939, and second amended con-solidated charges onwhich thecomplaint was based were dated April 26. 1939. 458DECISIONS. OF NATIONAL LABOR RELATIONS;BOARDsubstance that the respondent has actively fostered, promoted, andencouraged, has contributed financial and other support to, has en-tered into an illegal collective bargaining contract with, and other-wise has interfered with and dominated the formation and admin-istration of labor organizations at plants particularly named asfollows : the Employees Mutual Association of McCormick Works,hereinafter called the Employees Mutual, at its McCormick Works,in Chicago, Illinois; the Rock Falls Employees Association, herein'after called the R. F. E. A., at its Rock Falls Works, in Rock Falls,Illinois; the United Motor Power Association, hereinafter called theU. M. P. A., at its Fhrmall Works, in Rock Island, Illinois; theEmployees Association of East Moline Works, hereinafter called theEmployees Association, at its East Moline Works, in East Moline;Illinois; theWest Pullman Independent Union,2 hereinafter calledtheW. P. I. U., at its West Pullman Works, in West Pullman(ahicago), Illinois; and the Harvester Employees Industrial Union;hereinafter called the H. E. I. U.; at its Milwaukee Works, in Mil-waukee,Wisconsin.3The complaint further alleges that by theseacts the respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8 (1) and (2) of the Act.The complaint as amended at the hearing further alleges that therespondent, from on or about March 15, 1937,' at all and each of itsplants described above, (1) has advised, urged, and warned its em-ployees to refrain from becoming or remaining members of theF. E. W. 0. C.; (2) has stated to its employees that organizers andofficers of the F. E. W. 0. C. were "Communists," "radicals" andirresponsible persons; (3) has interrogated its employees with respectto their union affiliations; (4) has advised its employees to becomemembers of "independent" labor organizations and not to join "out-side" organizations; and (5) by said acts and by other acts, has inter-fered with, restrained, and coerced, and is interfering with, restrain-ing, and coercing its employees in the exercise of rights guaranteedin Section 7 of the Act, and thereby has engaged and is engaging inunfair labor practices, within the meaning of Section 8 (1) of theAct.2 The pleadings,introduced at the opening of the hearing,erroneously referred to thisorganization as the west Pullman Industrial Union.A motion made by counsel for theBoard was granted without objection,by the Trial Examiner on August 10, 1939, to correctthe complaint and the record in this respect.This ruling is hereby affirmedWhen these organizations are referred to collectively herein they will be called theIndependents.4 At the close of the Board's case-in-chief, counsel for the Board moved to amend thecomplaint by changing the date of April 14, 1937,appearing in the complaint,toMarch15, 1937Counsel for the respondent objected to this amendment.The objection wasoverruled and the motion was granted by the Trial Examiner.The ruling is herebyaffirmed. INTERNATIONAL HARVESTER COMPANY' '459A' copy of the complaint, accompanied by notice of hearing, wasduly served upon the respondent, the F. E. W. O..C., the EmployeesMutual, the R. 'F. E. A:, the U. M. P. A., the Employees Association,theW. P. I. U., and the H. E. I. U., more than ten days prior to thedate of the hearing.Thereafter the respondent' filed with the Re-gional Director for the Thirteenth Region a motion to sever thecauses of action in the complaint, a motion for a bill of particulars,and its answer, dated June 21, 1939.The Employees Associationfiled its answer to the complaint, dated June 19, 1939. In theirrespective answers the respondent and the Employees Associationdenied all material allegations of the complaint.5Pursuant to notice, a hearing was held in Chicago, Sterling, andMoline, Illinois; in Davenport, Iowa; and in Milwaukee, Wisconsin,beginning on June 22 and ending October 5, 1939, before C. W.Whittemore, the Trial Examiner duly designated by the Board.All parties were afforded an opportunity to participate in the hear-ing, to call, examine and cross-examine witnesses and to introduceother evidence.''At the opening of the hearing, counsel for the respondent movedfor continuance of the proceedings until its motion to sever thecauses of action had been ruled upon by the Board. Similar motionsfor continuance were made by counsel for the Employees Mutual,theW. P. I. U., and the H. E. I. U., all of which organizations alsofiled separate motions for severance.The motions for continuancewere denied by the Trial Examiner and his rulings thereon arehereby affirmed.Counsel for the respondent renewed its motion fora bill of particulars which had notbeen passed upon by the RegionalDirector, and similar motions were separately made by counsel forthe three aforementioned organizations.These motions were denied.At the time of the denial of the motions and at the request of theTrial Examiner, counsel for the Board made more specific certainallegations concerning contracts entered into between the respondentand the several Independents.The rulings of the Trial Examineron these motions are hereby affirmed.During the hearing, counselfor the Employees Association filed its motion to sever the causesof action. Board orders denying the several motions for severancewere entered during the hearing as follows : on June 23, denying theThe H. E. I. U. filed a motion to intervene,dated June 9, 1939, in which it was statedthat the H. E. I. U. had been served with a! copy of the,eomplaint and that the H. E. I. U.deniedeach and every allegation thereof.The motion to intervene was received as anexhibit, since the H. E. I. U. had already become a party to the hearing by virtue ofhaving been named in and served with a copy of the complaint.The Board, the respondent, the F. E. w. O. C., the` Employees Mutual, the W. P. I. U.,the B F. E. A., the Employees Association, the U. Al. P. A and the H. E. I. U. all enteredappearances and were represented at the hearing. 460DECISIONS OF NATIONAL LABOR RELATIONS -BOARDrespondent'smotion; on June 29, denying the motions of the W. P.I.U., the H. E. I. U. and the Employees Mutual;and on July 14,denying,the motion of the Employees Association..On August 15,at the conclusion of the Board's case-in-chief,counsel for the re-spondent,the H.E: I. U., the W. P. I. U., and the Employees Mutualfiled separate motions fordismissalof the complaint,which wererenewed at the close of the hearing.The motionswere denied bythe Trial Examiner and his rulings thereon are hereby affirmed .7 ,At the close of the Board's affirmative case, and again at the closeof the hearing,the respondent moved that the Board conduct an"evidentiary"election among employees of each of the six plants, asdistinguished from an election under Section 9 (c) of the Act,to deter-mine whether or not the allegedly company-dominated labor organiza-tions were the free and untrammeled choice of the employees, andto incorporate the results of such an election into the record.TheTrialExaminer properly denied this motions and his ruling ishereby affirmed.On August 28, counsel for the respondent moved that the TrialExaminer declare a mistrial,and that testimony of certain namedand all"C. I. 0." witnesses be stricken from the record. These'The parties contended that the complaint should be dismissed because the Board'scase was not sufficient as a matter of law to support an order against the respondent. Therespondent offered three reasons for the insufficiency of the Board's case:(1) that theonly evidence in support of the allegations of the complaint consists of inferences whichwere rebutted by other witnesses called by the Board;(2) that if there is any directevidence in support of the allegations of the complaint there is so much direct evidencein the Board's case against the allegations that the evidence is in equilibrium and anyjudgment by the tryer of the facts would be a guess;(3) that the Board has not presentedsufficient evidence to sustain the burden of proofIn support of its motion the respondentcited several witnesses called by the Board who were officers of the respondent'sworksCouncils or of the respective labor organizations alleged to be dominated by the respondent.Most of these witnesses were apparently hostile and,as a result thereof, the Board calledother witnesses to contradict portions of their testimony.The motions to dismiss filedby the other parties were based on substantially the same groundswe havehereinaboveaffirmed the Trial Examiner's rulings on the motions to dismiss since the Board's findingsof fact, underthe Act,are made upon the entire record, and the record impels the findings,hereinafter made, on the merits of the unfair labor practices charged8The motion was properly denied because the fact that employees express a desire to berepresented by a labor organization is not determinative of, or even relevant to, thequestion of whether that organization has in fact been dominated and assisted by therespondent in violation of Section8 (2) of the Act. See N. LR. B. v.Newport NewsShipbuilding&Dry Dock Co.,308 U. S. 241,reversing modification of Board'sOrder in101 F. (2d) 841(C. C. A. 4),enf'g as modified, 8 N. L. R B. 866;N. L. R. B. v. BrownPaperMillsCompany,108 F. (2d) 867(C. C. A. 5),enf'g 12 N. L.R B. 60; cert.denied,310 U. S. 651.At the same time, upon request of the respondent's counsel,the Trial Examiner ordereda continuance of the hearing on August 15, at the close of the Board's affirmative case,in order to provide counsel an opportunity to appeal directly to the Board from his rulingon this motion and on the motions to dismiss.On August 16, counsel for the respondentinformed the Trial Examiner and all parties of its decision not to ask leave to appealdirectly to the Board.At that timethe respondent was granted a contluuance untilAugust 24,to complete preparation of its defense. INTERNATIONAL HARVESTER COMPANY461,motions weredenied by the Trial Examiner and his rulings thereonare hereby airmed.°At the close of the hearing, counsel for the respondent renewedcertain previousmotions, including the motion to dismiss the coin-plaint, to hold an "evidentiary" election among the : respondent'semployees,to declarea mistrial,and to strike certain testimony fromthe record.Ruling upon said motions was reserved by the TrialExaminer and the motions denied in his Intermediate Report.Hisrulings are hereby affirmed.At the close of the hearing counsel for the Board made a motionto conform the complaint to the proof adduced in such respectsas dates, names, and places.Counsel for the respondent objected;the objection-vas overruled and the motion was granted. Subse-quent to the close of the hearing, counsel for the Board filed withthe Trial Examiner a motion for the admission in evidence of certaindocuments,10 consisting of the original charges filed by the Amalga-mated Association of Iron, Steel & Tin Workers of North America,affiliatedwith the Committee for Industrial Organization, with re-,spect tothe alleged activities of the respondent at its plants in RockFalls, Illinois; in Milwaukee, Wisconsin; and its McCormick Worksin Chicago.The motion was resisted by counsel for the respondentand was denied.These rulings of the Trial Examiner are herebyuted at the West Pullman Works,which was offered in evidence by the respondent, andupon an offer of proof-in connection therewith.The handbill contained the followingstatements :Refuse to be a stooge for the management at the hearing.Don't let anybody kid you, you don't have to testify for International HarvesterCompany when it begins its "defense"before the National Labor Relations BoardAfter citing how testimony might help to continue company unionism,the leaflet continues:IH C. workers are against all of these thingsDon't testify for the Companyand aid it in its futile attempt to keep the stooge union alive. * * *Therefore-inform anyone who tells you that you have to testify for the Companybecause a CIO member mentioned your name that he is talking through his hat. Thelaws of the United States protect you in any refusal youmay make togive testimonyfavorable to the Company and its anti-labor policies.The offer of proof stated that the respondent,if permitted to call witnesses,would provethat the handbill had been distributed during the course of the hearing,to employees ofthe West Pullman plant by members of the C. I. O.who had previously testified on behalfof the Board.-The respondent contended that the distribution of the handbill amounted to a criminalobstruction of justice by intimidating prospective witnesses,that this obstruction entitledthe respondent to an order declaring a mistrial,and that the distribution of the handbillsby witnesses who had previously testified on behalf of the Board,and under the auspicesof the labor organization to which they belonged, completely discredited their testimony.The Trial Examiner refused to receive the handbill in evidence and denied the offer of proof.At the same time he stated :If you find any witnesses which you intended to call refuse to come,I assure youI am willing to entertain an application for subpoena,and if it appears they didn'tcome because of this, all right, then it might have some bearing,but I don't anticipatethat such is the case.The respondent made no showing that the distribution of the handbill prevented thepresentation of any defense testimony.10These documents are identified in the record as Board ExhibitNo. 15-A. 462DECISIONS OF NATIONAL LABOR :RELATIONS BOARDaffirmed.At the conclusion of the hearing all parties were offered,,but declined, an opportunity to argue orally before the Trial Exam'iner and were likewise afforded 30 days to submit briefs.Counselfor the F. E. W. O. C. filed a brief with the Trial Examiner. Noother briefs were filed."-On May 1, 1940, the Trial Examiner issued his Intermediate Report,copies of which were duly served upon the parties, finding that therespondent had engaged in unfair labor practices within the meaningof Section 8 (1) and (2) and Section 2 (6) and (7) of the Act.Herecommended that the respondent cease and desist therefrom; thatit cease giving recognition to, and that it disestablish, each of thesix labor organizations found to be company-dominated; that it ceasegiving effect to any existing contracts, and refrain from enteringinto any further contracts, with any of these' six labor organizations.Thereafter, exceptions to the Intermediate Report were filed by therespondent, the H. E. I. U. and the U. M. P. A. The H. E. I. U.,1also filed a brief.-On June 5, 1940, the Board granted the motion of the respondentto include in the record of the proceedings here a part of the report'of the Special [House of Representatives] Committee to Investigatethe National Labor Relations Board.The respondent urged that the-testimony given before that Committee with respect to the conductof TrialExaminerWhittemore indicated that it had been denieda fair hearing.We have carefully considered the evidence in supportof this allegation and find that neither the respondent nor any otherparty to these proceedings was prejudiced thereby or denied a fairhearing.12"On November 27, 1939, after the close of the hearing,counsel,for the Board and therespondent entered into a stipulation providing that certain corrections be made in thetranscript of the official record.These corrections were also submitted to and approvedby all other parties to the proceedings.Counsel for the Employees Association submittedan additional correction.The Trial Examiner ruled that all these corrections be madeon the face of the official transcriptHis ruling is hereby affirmed.12The Committee report shows that Whittemore wrote a letter,dated June 23, 1939, toChief Trial Examiner Pratt, describing an attempt on the part of the re,pondent's counselto prove that the Board Attorney,by interviewing prospective witnesses at union head-quarters,thereby became part of a conspiracy directed against the respondent. In theletter of June 23, Trial Examiner Whitemore wrote :It seemed like good [newspaper] copy-until Rissman [Attorney for the Board]got up, offered Ballard [counsel for respondent]fullprivilege of examining thewitness as far as he liked on what occurred in the room when the interview tookplace and furthermore offered to put not only himself on the stand-but his sec-retary-who was present in each individual interview.Even the crease in Ballard's pants sagged and chagrin made a common countenanceat his colleagues'table.He quit crossexannnation promptly.Whittemore then stated that the respondent's counsel might later demand the statementsreceived by Rissman at the interviews,and that he wondered whether or not they shouldbe producedWhittemore's letter states..Probably it would be unwise to establish a precedent-but if I could be sure thatsuch statements would be as straightforward and honest in refuting Ballard's implica-tion that Board practices smack of shysterism-I'd like to seem them producedThe respondent urges that the Trial Examiner in the above statement indicates a prejudiceagainst the respondent in that he would have refused to receive the statements if he INTERNATIONAL HARVESTER COMPANY . -463The Board has reviewed all the rulings of the Trial Examiner onmotions andon objections to the admission of evidence, includingthose sea forth in the exceptions filed, and finds that no prejudicialerrors were committeed.The rulings are hereby affirmed.On Sep-tember 5, 1940, a hearing for the purpose of oral argument vas hadbefore the Board in Washington, D. C. The respondent,-the F. E.W. O. C., the H. E. I. U. and the W. P. I. U. were represented andparticipated in the argument.The Board has considered the exceptions filed to the IntermediateReport and.to the entire record and finds them to be without.merit,except as they are consistent with the findings of fact, conclusions oflaw, and order, set forth hereinafter.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTInternationalHarvester Company is a New Jersey Corporationwith its principal executive offices in Chicago, Illinois. It is engagedin the design, manufacture, assembly, repair, sale, and distribution,ofmotor trucks, farm tractors, industrial tractors, tillage imple-ments, planting and seeding machines, haying machines, grain har-vesting machines, corn harvesting machines, motors, stationary en-gines, dairy equipment, general farm equipment and like .items andsupplies.The respondent maintains and operates 15 manufacturing plantsin 6 States of the United States, 2 plants in Canada, 4 in Europe and -1 in Australia. It also operates 6-twine mills, variously located inthe United States, Canada and Europe. For purposes of supplyingthought.-that theymight prejudice the BoardNo decision was ever made upon thismatter by the Trial Examiner,since no request was made at the hearing to producethe statementsIn another letter contained in the Special Committee report, Trial Examiner Whittemorestatesthathe discussed the respondent's trial tacticswith the Board'sRegionalAttorney1.SDorfman,during the course of the heating.When calledto thestand by the Com-mittee,Whittemore stated thatliewas interested only in the rather unusual trial tacticsbeing pursuedby therespondent since the respondent had failed for several days tocross-examine any of the Board'switnesses.-Upon our consideration of the letters and the allegations respecting the statements andconduct therein revealed,we -are of the opinion- that therespondent was not prejudicedtherebyAsto the first letter,-the Trial Examiner was never called upon -to rule on thematter discussed' thereinWithregard to the second letter, the Report of the SpecialCommittee does not indicatethat themerits of the casewerediscussed in the conversationbetween the Trial-Examinerand the Attorney for theBoard, and the Report wholly failsto disclose the occurrence of-anything of-a character-prejudicialto therespondent.More-over,the record of the hearing reveals no instanceof partialityof bias on thepart of theTrial Examiner.SeeN. LR B. v. Stackpolc Carbon Company,105 F (2d) 167 (C CA 3), cert denied, 308 U.S. 605; Subinv N-LR B,112 F. (2d) 326 (C C A 3), cert.denied, 311 U. S. 673,N L R B. NReinrnigton Rand,Ine,94 F (2d) 862 (C C A 2icert.denied, 304 U S 576 464DECISIONS OF NATIONAL LABOR RELATIONS;BOARD r'i,basic materials used in its manufacturi'ng operations the respondent,,owns and operates iron ore mines in Minnesota,coal.mines in Ken-tucky, a coke plant and steel mills in Illinois,a sisal plantation andsisal fibre producing plant in Cuba.International Harvester products-are available for use in industry,- agriculture,and transportation.Agricultural implements includemore than 75 different types of machines for plowing of the soil,preparation of the seed bed, planting of the grain,cultivation of thecrop, harvesting and preparation of the farm products for market-ing.Industrial tractors manufactured by the respondent and knownasTracTracTors are used principally in logging,road buiding,'pipe-line construction,and coal mine operations.Stationary engines,both Diesel and gasoline powered, are used for oil well dfilling, irri-gation and saw mill operations.The respondent manufactures manysizes and types of motor trucks for use in all fields of highwaytransportation.The respondent'sproducts are distributed in the United Statesthrough 152 branch houses,transfer houses, sales and service agen-cies located in 42 States and the District of Columbia.Principaldistributing points are maintained and operated in 19 cities inCanada, 18 in South America,7 in Mexico,7 in Australia,5 in centralAmerica, 5 in South Africa, 5 in the West Indies and 100 in otherportions of the world.The respondent owns all the capital stockof the Illinois Northern Railway and the Chicago,WestPullman &Southern Railroad Company,common carrier industrial railroads.During the fiscal year of 1938 the respondent had an average of47,106 employees in the United States.Sales during the fiscal year of 1938 amounted in value to approxi-mately $282,361,000.13The 6 plants of the respondent involved in this proceeding andthe products manufactured therein are':McCormick Works, Chi-cago, Illinois-agricultural implements;Milwaukee Works, Milwau-kee,Wisconsin-tractors,engines and''dairymachines;FarmallWorks, Rock Island, Illinois-tractors;West Pullman Works, Chi-cago, Illinois-magnetos,carburetors,bearings,gears,milk coolers;.In the United States :Tractors------------------------ -------------------- $60:200,000.00FarmImplements-------------------------------------59, 686, 000. 00Motor.Trucks ---------------------------------------- 60,209,000.00Steel,Binder Twine, etc------------------------------- 16, 805, 000. 00Total,United States----------------------------196, 900,000. 00-In ForeignCountries:-All products------------------------------------------85, 461, 000. 00Grand Total------------------------------------ 282, 361, 000 00, INTERNATIONAL HARVESTER COMPANY465East Moline Works, East Moline, Illinois-agricultural implements;Rock Falls Works, Rock Falls, Illinois-agricultural implements.In the manufacturing operations at McCormick Works, Rock Falls.Works, Farmall Works, East Moline Works, West Pullman Worksand Milwaukee Works, the respondent uses large quantities of raw,materials consisting of steel, lumber, paint, sheet metal, supplies;and accessories. , For the fiscal year 1938 the value of such rawmaterials was approximately $51,989,000.A substantial amount ofsuch raw materials was shipped to the 6 plants from the Statesof the United States other than the States of Illinois and 'Wisconsin,and from foreign countries.For the fiscal year 1938 the total valueof manufactured products shipped from the 6 plants was approxi-mately $83,871,000.A substantial percentage of such shipments weredirected to States of the United States other than the States ofIllinois andWisconsin, and to foreign countries.II.THE ORGANIZATIONSINVOLVEDFarm Equipment Workers Organizing Committee is the organ-izing andcollective bargaining agent of the United Farm Equip-mentWorkers of America, and is affiliated with the Congress ofIndustrialOrganizations."United Farm Equipment, Workers of,America admits to membership employees of the respondent gat the6 plants here involved.Employees Mutual Association of McCormick Works is a labororganization admitting to membership employees of the respondentat its McCormick Works.Rock Falls Employees Association is a labor organization admit-ting to membership employees of the respondent at its Rock FallsWorks.United-Motor Power Association is a labor -organization admittingtomembership employees of the respondent at its Farmall Works.Employees Association of East Moline Works is a labor organi-zation admitting to membership employees of the respondent at its,East Moline Works.Harvester Employees Industrial Union is a labor organizationadmitting to membership employees of the respondent at its Milwau-keeWorks.West Pullman Independent Union is a labor organization admit-ting to membership employees of the respondent at its West PullmanWorks.1* Prior to the formal establishment of the F. E.W. O. C. in 1937 there existed at eachof the 6 plants here involved locals of the Amalgamated Association of Iron, Steel & TinWorkers, affiliated with the C.I.0 through the Steel Workers Organizing CommitteeThese locals later become,locals of the F. E. W. 0 C.% J466DECISIONSOF NATIONALLABOR RELATIONSI BOARDIII.THE UNFAIR LABOR PRACTICESA. The Harvester Industrial Council PlanOn March 10, 1919, the respondent began introduction into all itsUnited States and Canadian operations the "Harvester IndustrialCouncil Plan," hereinafter called the Plan.In general, the respond-ent continued the Plan as a form of employee representation untilApril 21, 1937, when in this country it was ordered disestablished,as it had been introduced, by medium of a letter from the respond-ent's president to all employees.At the time of the hearing in theseproceedings the Plan was still in operation at the respondent'sCanadian plants.Analysis of the Plan, as it existed at each of the 6 plants hereinvolved reveals: (1) that it was conceived and formulated by theemployer and not by the employees and (2) that the respondent in-stalled, operated, and ultimately abolished it.The Plan was intro-duced to the employees by means of the following letter:INTERNATIONAL HARVESTER COMPANY,OFFICE OF THE PRESIDENT,Chicago, Ill., March 10; 1919.To the Employees:The directors and officers of the Company have for some timebeen working out a plan to establish closer relations between theemployees and the management.To this end they now offerthe following Harvester Industrial Council plan for the consider-ation of the employees, hoping that it may meet with theirapproval.The plan provides for a "Works Council" in which representa-tives elected by the ,employees shall have equal voice and votewith the management in the 'consideration of matters 'of mutualinterest.It guarantees to every employe the right to present any sug-gestions, request, or complaint and to have it promptly con-sidered and fairly decided.Provision is also made for impartialarbitration.Should this plan,be adopted by vote of the employes, theofficers pledge their best efforts to carry it out in letter andspirit.It is my hope and belief that the plan, if adopted, will mate-rially strengthen our relations in the work we have in common,and will make for the greater contentment and .well-being ofus all.(S)HAROLD F.MCCORMICK,President. INTERNATIONAL HARVESTER COMPANY467The text of the foregoing letter leaves no alternative to the conclusionthat the respondent participated in and dominated the formation,ofthe Plan, and we so find.A detailed description of the Plan, prefacedby a facsimile of the above letter, was given to each employee.Offi-cials at individual plants were informed of the Plan's provisions byrepresentatives of the respondent's general management, and the em-ployees were acquainted with its proposals either by superintendentsor foremen, or by executives of the Industrial Relations Department.16With respect to the 6 plants here involved, the Plan was adopted in1919 at the Rock Falls, Milwaukee and West Pullman Works; in 1921atMcCormick Works; in 1930 at Farmall Works; and in 1934 atEast Moline Works.-In general; the Plan provided for the formation of a Works Councilat each plant; the Council to be composed of approximately equalnumbers of elected employee representatives and appointedmanage-ment representatives.Only citizens with a continuous employmentrecord of. one year were eligible for nomination as employee repre-sentatives. - Nominations were required to be posted in the plantsbefore election.After election of. employee representatives, the man-agement announced appointment of its -representatives.Tke re-spon`dent's Industrial Regulations Manager or some'official designatedby'him acted, as chairman of council- meetings; the vice chairman wascustomarily the superintendent or assistant superintendent of the re-spective plants, and the secretary was generally the local employmentmanager or industrial relations representative.On all subcommitteesboth employees and management had equal membership fluid equal,voting powei-.Expenses of each Works Council were borne whollyby the respondent.Employees serving on the Council received reg-ular pay from the employer during their absence from work on Councilbusiness.The powers of the Works Council were limited to investi-gation, consideration, conferring upon and making recommendationsasto"questions relating to working conditions, protection ofhealth, safety, wages, hours of labor, recreation, education, and other.similar matters of mutual interest to the employees and the manage-ment."Execution of any company policy thus "shaped" remained,with, the respondent.Regardless of the number of elected council-men and the number of management representatives on the -WorksCouncils, the employees and the management had equal voting strengthon all questions.This was accomplished by a provision in the Planm George Hodge,since 1922 assistantmanager ofthe Industrial Relations Department,thus described its function:"We are rather a go-betnneen for the eniployeesand the man-agement in,bringing to theattentionof themanagementthe n lewpomtsof employees andbringingto employeesthrough variousmethodsthe viewpointsof the management." Thedepartment was established in 1918,with Arthur It. Youngas its manager,and GeorgeKelday its.assistant managerSince1924 Kelday has been its manager, and besides ]lodgehis assistantshaveincluded H. D Herron and Van B Hunter.4 1 8 60 3-42-%01 29--31 468DECISIONS- OF -NATIONAL LABOR RELATIONS, BOARDthat elected councilmen and management representatives should takeseparate votes of their two groups and then that each group shouldcast its vote as u unit.Thus, in every case where the employee rep-resentatives disagreed with the management there would be -a tie vote.In case of a tie vote the dispute was to be referred to the respondent'spresident.At the consent of the president, any unsettled dispute -wasthence submitted to a Gei eral Council, composed of designated rep=resentatives from a number of Works Councils, or to arbitration.Decisions of the General Council or of any arbitrator or arbitrators wasto , be binding.The Plan could be terminated, at any plant, after6 months' notice, by a majority vote of the employees at the respectiveplant, or by action of the Board of Directors of the Company.-The Board found in November 1936 that the Plan, as it operatedat the respondent's plant in Fort Wayne, Indiana, was in violationof Section 8 (2) of the Act.1'On November 16, President McAllisteraddressed a statement to all employees that the company had appealedthe Board's order.17The letter stated the Board's decision is of no16Matter of International Harvester CompanyandLocal Union No. 57, InternationalUnion, United Automobile Workers of America, 2N. L. R. B. 310.17The statement is quoted in full : ,A STATEMENT BY THEINTERNATIONAL HARVESTER COMPANY MANAGEMENTTO EMPLOYERS OP THE COMPANYOn November 12 the National Labor Relations Board rendered a decision ordering theInternational Harvester Company toWithdraw all recognition from the "Harvester Industrial Council Plan" as repre-sentative of its employes at the Fort Wayne Works for the purpose of dealing withrespondent concerning grievances, labor disputes, wages, sates of pay, hours of em-ployment, or conditions of work ; and completely disestablish the "Harvester IndustrialCouncil Plan" as such representative.iThis decision is of no effect until all questions of law and findings of fact have beenreviewed by the Circuit Court of Appeals of the United States and this Court may affirmor reverse or modify the order.The Company has appealed the case to the U. S. CircuitCourt of Appeals in Chicago.-Pending the court hearing, a few comments are here made -for the lnforrnati'on,og, em-ployes in order that they may know the basis on which the National Labor Relations Boardreached its decision and why the Company believes the decision is wrong and will bereversedThe Board says:The whole philosophy of the Plan is- based upon free discussion between employerand employes as a method of handling disputes, instead of a resort to direct employeaction as a group. It presupposes well-informed employe representatives and Intel-ligent discussion between them and management. . . .The employe representativesat Fort Wayne Works have never had the aid of experts.The Board concludes that "The Plan does not provide genuine collective bargaining."It is noteworthy that thtoughout the whole opinion the Harvester Company is notcriticized for unfairness.There is no charge of discrimination against union men-nocharge of interference in elections-no criticism of working conditionsOn the contrary,the very conclusion of "dominance" of the employe representatives seems to be basedlargely on the finding that working conditions have been. kept on such. a mutually satis-factory basis that the representatives have not had enough to do.The Harvester Company is proud of the fact that over sixteen years before the passageof the National Labor Relations Act requiring collective bargaining it voluntarily agreedto so bargain with its employes at all of its Works and that since that date its relations'with its employes, worked out through free discussion with freely elected employe repre- INTERNATIONAL HARVESTER COMPANY-'469effect- until'reviewed by the United States Circuit Court :of Appeals.The respondent points out in the letter that "over sixteen years beforethe passage of the National Labor Relations Act requiring collective,bargaining it voluntarily agreed to so bargain with its. employees atallof itsWorks."The letter asserts that ". . . It is thesefreely chosen and duly elected successors [i. e. representatives] whoare now denied the right to deal with the Company" and suggeststhat the Order of the Board in that case denied the employees theright to continue to bargain collectively through representatives whomthey had freely chosen and through methods that the employees desiredto continue.The respondent withheld disavowal of the Plan, at any or allof its plants, until the Supreme Court of the United States declaredthe Act to be constitutional, on April 12, 1937.The record -showsthat the respondent's decision to abandon the Plan was reached 'asa result of the Supreme Court action of that date.Subsequent tothe Fort Wayne decision, IndustrialRelationsManager Kelday and.AssistantManager Hodge considered possible dissolution of thePlan, and the respondent began taking steps toward that end, in the'spring of 1937.As more fully discussed below, at some 'of theplants such steps began in March. Coordinated action was takenheld.On that day superintendents of the respondent's United Statesmanufacturing plants and raw material operations were summoned.to a special meeting at the administrative offices in Chicago.A-rough draft of a letter, to be signed by McAllister for transmittalto all employees, was discussed, and superintendents were instructedsentatives,have been kept on a basis such that no strikes and no "employment of experts"-have been necessary.The original collective bargaining plan which the Harvester Company proposed to itsemployesMarch 10, 1919,contained the follov^ing provisions :There shall be no discrimination under this plan against any employe,because of,race,sex,politicalor religious affiliation or' membership in any labor or otherorganization.This policy has been rigidly adhered to ever since by the Harvester Company and it isnot now charged with departing from it-In April, 1935,the Automobile Labor Board,appointed by President Roosevelt, heldelections at the Fort Wayne Works and duly certified the persons chosen to represent theemployes for collective bargaining purposes for the following year, and in April 1936,1these duly certified representatives called and supervised an election for their successors.It is these freely chosen and duly elected successors who are now denied the right to dealwith the Company,for that of course is the effect of the National Labor Relations Board'sorder denying the Company's right to deal with them. It is difficult to see how the Boardcan legally make such an order considering that the very purpose of the National LaborRelationsAct was toguarantee to employes the right to bargain collectively throughrepresentatives of their own choosing.In effect the decisionwould leave the employeswithout any representatives for the time being and force them to seek some other form ofcollective bargaining in the futureeven thoughthey may prefer to continue methods here-tofore tried and found satisfactory.Itwould seem that the Labor Board is substitutingits own choice for the choice of the employeesS.G. MCALLISTER,President.CHICAGO, ILLINOIS,November 16,1936 470DECISIONS OF NATIONALLABOR RELATIONS, BOARDas to the method of making local announcement to foremen andcouncilmen.According to the testimony of Hodge.... Immediately following that . . . they were to hold aspecialmeeting of the Works Council and they were givenspecific instructions to not permit any other discussion thanthe announcement that the management had decided to discon-tinue the Councils and read the McAllister letter.There wouldbe no minutes kept of that meeting, nothing printed.That Wasjust a meeting to terminate tnd throw out the window, youmight say, the Harvester Industrial Council Plan.On April 21, 1937, a letter was mailed to each of the respondent'semployees announcing the disestablishment of the Works CouncilPlan."'In the letter the respondent stated that it was making theisThe complete text of the letter follows :To All Employes of International Harvester Company in the United States:With the greatest regret the management has come to the conclusion that it should nolonger deal for collective bargaining purposes with the representatives of employes electedunder the "Harvester Industrial Council Plan" at all works of the Company in the UnitedStates.Your representatives have been so notified and now in this letter I want to giveeach employe a frank and full statement of the reasons for this decisionTo begin with, what is the Harvester Industrial Council Plan?The plan came intoexistence in 1919 as the result of a proposal of collective bargaining by the Company andthe subsequent acceptance and adoption of the plan by secret ballot of employesIt Isworthy of note thatthis was sixteenyears before the passage of the National Labor Rela-tionsAct requiring employers to bargain collectively with their employes.This planwas one of the pioneer and volunteer efforts in the United States to encourage full andfree discussion between freely chosen representatives of employes and management as ameans of settling matters of mutual concern.As to the success of the plan,that period many matters of wages, hours and working conditions have been fully andfreely discussed by the Works Council at each and all of'the Company'sworks, and all ofthese matters have been settled without a single strike and without loss of time or earnings.Industrial strife has been entirely avoidedFree discussion and exchange of informationand iiewpoints-were substituted and over the years this has developed a, feeling of mutualconfidence and respect between the Company and its employes, each iecognizing the prob-lems of the other and joining in efforts to arrive at fan and ieasonable solutions.In the "Annual Report to Employes," a copy of which was recently mailed to you, thegeneral policies.of our Company are discussed.I think you know,as I do,that the WorksCouncils have played an important part in developing and shaping these policiesIt isnot a mere coincidence that the Councils have existed and that our Company is the kindof a company men like to work forNeverthe'ess the National Labor Relations Board decided last November that the WorksCouncil at Fort Wayne Works did not afford to employes the full and lice collective bar-gaining to which they were entitled under the National Labor Relations Act, and orderedthe Company to discontinue dealing with the eiuploe representatives. This decision wasnot final as the law permitted an appeal' to the U S Circuit Court of Appeals and theCompany took an appeal, believing that the decision was not justified and that most ofits employes (who should know best whether their own freedom was restricted) wereof the same beliefThis appeal is now pending and undecidedIn justice to the Company, we believe employes should know the general nature of thegrounds on which the decision of the 'National Labor Boaud was basedThe Board didnot find or suggest that the Company had discriminated in any way against eniploies whowere members of unions. The Board's conclusion that the operation of the plan intei feredwith employes' freedom of action, was based largely on its findings that the Companyinitiated the plan and commended it to the attention of new employes . and that the Com-pany paid for printing the minutes of meetings and election ballots and allowed eniployerepresentatives their regular hourly pay while attending to Council activities ; and that tli eextension of the Council prv,ceedmgs to cover the subjects of safety, athletics, iecieation,, INTERNATIONAL HARVESTER ' COMPANY- '- - .471announcement "with the' greatest regret."The respondent pointedout that the Plan had introduced collective bargaining to its em-ployees 16 years before the Act had, been passed requiring such bar-gaining and that the representatives under the Plan were the "freelychosen representatives of employees."The letter stressed the "suc-cess" of the Plan in handling matters of wages, hours, and workingconditions and that "free discussion and exchange of ... view-points" had "developed a feeling of mutual confidence."Continuingin the same vein, the respondent then stated that although it didrespondent's FortWayne Plant was "justified" and did not believethat most of its employees thought their "freedom . . . restricted"by the Plan, it had decided to withdraw its appeal from the Board's,Order.The respondent also asserted that the Board's decision "wasbased largely" on findin's that the respondent had, initiated andcommended the Plan, paid expenses of its operation and had ex-tended its scope to activities beyond the realm "of the more funda-mental subjects of collective bargaining," and added that "... theEmploye BenefitAssociationand other matters of mutual interest constituted impropersupport of the plan and tendedto lead toan inadequatediscussion of the morefundamentalsubjectsof wages,hours,grievances, etcThere is nothing in these findings reflecting on'the'fairnessof the Companyand it hasno apology to make for its part inthe inception and operationof a plan which,over theyears,has accomplished so muchand can be criticizedso littleIt is proud to have beena pioneer in provingthe value of collective bargaining with freelychosen representativesof employes.Recent electionsat Fort Wayne Works toselect employe representatives for the presentyear were conductedentirelyby the employesPractically all employes voted and threeof the twelverepresentatives elected wereunion menNo one can questionthe fairnessor independence of this election-yet the groupso elected to bargain with their fellowemployes is prohibitedby theorderof the National Labor Board fromso doing.ThatIs the effectof theorder, for'if the Companycannot dealwith themneither can theydeal withthe CompanyThis presents an extraordinary situation and it is quite possiblethat a review of theproceedingby the CircuitCourt of Appeals would result in a reversal or modification ofthe LaborBoard's decision in order to preserve to employestheir right to have themanage-ment meettheir freelychosen representatives,and possibly directing some changes infuture procedureThe Company, however,has decided to dismiss its appeal and comply with the order ofthe National Labor Board It is taking this action because of its desireto cooperate withthe Government's efforts to eliminate industrial strife and in the belief it is not for thebest interests of the employesor the Company to continue collectivebargaining under aplan which has been subject to criticism, even though the criticism may not be justified.The decisionof the National Labor Board hasraised a questionwhether Harvesteremployeshave full freedom incollective bargaining and the Company wants to remove that question.With the Works Council form of collectivebargainingnow discontinued,what liesahead?This is for theemployes to determinefor themselvesand each employe has hisown individual right of free choice guaranteedto him by the NationalLabor RelationsActThe recentdecision of the SupremeCourt interpreting this Act makesit clear that noemploye isrequired to join any union or bargaining group andmay dealwith the Companydirectlyon hisown accountOn the'other hand, ariy employe who wishes to bargaincollectivelymay do so and forthis purpose he may join with any existing group or union, national or local, or join withothers in formingany newbargaining group or union.The management will continue its past policy of meeting and dealing with individualemployeesor with theauthorized representatives of any groupswho wish todiscuss any 472.DECISIONS'-OF NATIONAL LABOR RELATIONS BOARDCompany- .. has no apology to make for . . . a plan which .. .has.accolnplished so much and can be criticized. so little."As tofuture action,. the respondent suggested that no employee is com-pelled to join a union, but that "he may join with any existinggroup or union, national or local, or join with others in formingany new bargaining group or union." The letter also warned. ofthe use of "coercive methods" by unions to obtain a majority. Inconclusion, the letter praised the Plan and suggested "that assetsof greatest value have been developed which should not be lost bywhatever changes in the form of collective bargaining may comeabout in the future.".The facts, above-recited, plainly disclose that the respondent estab-lished, dominated, and supported the Plan, and we so find. It wasconceived and installed by the respondent.No dues were collectedat any of the works, and all expenses incidental to its operation wereborne by the respondent.The provision that the industrial relationsmanager or his. appointee should serve as chairman of Council meet-ings.assured the respondent of administrative supervision over thePlan's operation, and demonstrated that control of the respondent'smatters of concern to them. In the future,however,these relationships will be limitedso far as required to conform with that section of the National Labor Relations Act whichprovides that the representatives of a majority of the employees in any "appropriate unit"(as determined or approved by'the National Labor Relations Board)shall be the exclusiverepresentatives of all the employees in such unit for the purposes of collective bargainingin respect to rates-of pay, wages, hours of employment or other conditions of employment:Rival groups will no doubt seek to obtain majority representation and in this com-petition some groups or individuals may be tempted to use coercive methodsThe manage-ment strongly appeals to all employees not to attempt to deprive each other of the rightof free choice for two very sufficient reasons.First, because it is unfair and undemocraticand will tend to defeat the very purposes of the National Labor Relations Act, Second,because representation obtained by coercion is not real representation at all, but an illegalfraud which cannot be made the basis for any legal claim to recognition.The Company will rightly be slow to recognize or deal with the representatives of anygroup(whether claiming a majority or minority)whichhas advanced its membership bycoercive methods,and we believe the National Labor Board will fully support it in thisposition.IOne of the functions of the National Labor Board is to deal with situations where thereIs doubt as to the extent or validity of the authority of any persons or organizations claim-ing to represent employees. In such cases the Boaz d may call and supervise secret electionsto ascertain the free choice of employees.When this happens coercion will of course bedisclosed and will be measured by the,differencebeteeen the representation claimed and therepresentation confirmed by the secret electionOrganizations using coercion will thusstand convicted by the election and, needless to say,they will go down in the estimation,and confidence of the employees and management and publicAs we look backward over our eighteen years of experience with works Councils Ithink we can all agree that assets of the greatest value have been developed which shouldnot be lost by whatever changes in the form of collective bargaining' may come about inthe future.These are the mutual confidence and respect between employees and manage-ment, the frank and free discussion,the spirit of fairness on both sides,and the recognitionthat employees and stoci:holdeis have definite common interests in the welfare of theCompany which can be advanced by their joint effortsIwish to assure employees that the management will earnestly endeavor to approachallmatters coming up for discussion in the same spirit as in the past and I believe em-ployees will do likewise.With that spirit on both sides, fair and reasonable solutionsof all problems-should be possible^+.)S G MCALLiSTER. INTERNATIONAL HARVESTER COMPANY473labor relations with employees at various plants was centralized, andunder the direction of the industrial relations manager.The re-spondent was both responsible for the conception and the existenceof the Plan.And upon a date decided by management alone, thePlan was summarily disavowed by the respondent.The -complaint in these preceedings does not allege that the re-spondent-engaged in an unfair labor practice within the meaning ofthe Act by dominating or interfering with the Plan, and,we makeno finding to that effect.However, the' sponsorship, domination,support, and control of the Plan by the respondent for almost 2years after July 5, 1935, the effective date of the Act, reveals therespondent's course of action up to the time of the events allegedby the complaint to be unfair labor practices, and provide a back-ground against which these subsequent events can be more accuratelyevaluated?9Moreover, as we point out below, the respondent's let-ter`s to, all its employees concerning the Board's decision in the FortWayne case and announcing abandonment of the Plan, gave impetusB. Interference,Restraint, and Coercionby 'Olcials and ForemenPrior to Abandonment of the PlanDuring the latter part of 1936 and early in 1937, there developedin each of the.plants here dealt with local labor organizations ofemployees which were either initially formed as, or later became,affiliates of the C. I. 0.Management executives were aware of thesemovements,as evidenced by Industrial Relations Manager Kelday'sreports to the Special Conference Committee.20Local managementrepresentativeslikewiseknew of organizationalactivities in therespective plants.At all six plants the respondent expressed itsantipathy to all outside labor organizations, and especially to thoseaffiliated withthe C.I.0., and by statements and actions madethe employees aware that their support of such organizations wascontrary,to the policies and desires of the management. tAt theRock Falls Works,prior to disestablishment of the Plan,theWorks Council minutes of January 20,1937,show that AssistantWorksManager Harrison was present at the Council meeting asa visitor from the respondent's executive offices in Chicago.Har-rison has jurisdiction,over nine plants of the respondent's "Imple-mentsDivision,"including theRock Falls,McCormick, andEast Moline Works.The minutes of that meeting contain a printedw SeeNational-Labor Relations Board v. Pennsylvania Greyhound Lines, Inc., and Grey-ihoundManagement, Company,303 U. S. 261. See alsoNational Labor Relations Board V.Newport News Shipbuilding & Dry Dock Company,308 U. S. 241.20Seenote 22,infra. 474DECISIONSOF NATIONAL LABOR RELATIONS BOARDsummary of Harrison's formal remarks made during thebusinessmeeting, in which he lauded the "cooperation of the employeesand the management through the Works Council." Following thebusinessmeeting, according to Councilman Gorman's testimony,Harrison told the employee representativesof an instance in Chicago where he was a superintendent oflabor trouble at one time . . . where he had broken up a strikethat 5was in progress and further went on in his speech that itseemed to him the Rock Falls Works would be a good placeto start in and break up the C. I. O.Harrison denied making this statement.However, in view of thefact that the councilmen immediately thereafter began an overt andvigorous campaign to cause revocation of C. I. O. memberships inthe plant and from his observations of the witnesses, the Trial Exam-iner did not credit Harrison's denial.Further support for theTrial Examiner's conclusion is the testimony of several. employeesthat Councilman Long told them thatcouncilmenhad been instructedby the management to stop the, "C. I. O. at any cost."We find thatHarrison made the statement as testified to by Gorman. On theday after this meeting, Councilman Long called employee representa-tives to the council room during working hours.They discussedmethods of combatting the C. I. O. SuperintendentGleason wasinvited into the meeting and his advice was sought.Gleason saidthat although he would have nothing to do with it, he would per-mit England, who was the appointed secretary of the Plan andan assistant to 'the employmentmanager,to remainand act as secre-tary for the representatives.The councilmen drafted and, dictatedto England the text of a petition which read : 21We the following employees, are in favor of the presentset-up of collective bargaining through theWorks CouncilPlan and are opposed to any interference 'of outside organiza-tions.We feel that the employees are better represented underthis plan than they would be under any other system of col-lective bargaining.Thereafter, the councilmen, while serving as such under the Plan,circulated the petition through the plant, and at the same timecaused approximately 90 employees of the 500 or 600 men then work-ing to relinquish their C. I. O. memberships.Employees were pre-vailed upon to yield their cards by warning them that' in signingtheir union applications they had signed away their "power of at-,a England denied having prepared or having seen the petition.The Trial Examiner didnot believe his denial and we agree.England's presence in the meeting with Gleason'sapproval is established by 'the unrefuted testimony of Gorman.The petition was theredrawn up and it is unreasonable to believe that England did not see it. ,INTERNATIONAL HARVESTER COMPANY475torney."Councilman Long carried with him a C. I. 0. card at-tached to a small board, which he described as :a kind of persuader, showing the men what they signed,a power of attorney, when they signed it, that some outsiderswould come in and do their bargaining for wages, labor, andworking conditions, that is what the card said at the top, theC. I. 0. card.The record warrants our finding that this method of attacking theC. I. 0.. was suggested by the respondent's Industrial RelationsDepartment.22 In the course of the councilmen's anti-C. I. 0. cam-paign Long also told at least one employee that the Rock Falls Worksmight be moved away if the employees did not prevent the organiza-,tional drive of the C. I. 0.23 So far as the record indicates, thecouncilmen were paid by the respondent for the time taken during22That this argument was supplied by the management of the respondent Is evidenced(1) Since 1919 the respondent has been a member of and has con-tributed annually to the support of the Special Conference Committee, which consists ofrepresentatives of 12 of the leading corporations in the United States and, according toKelday, "Is a group of men, industrial relations men like myself, . .. who'get togetherperiodically...for the purpose of discussing matters pertaining to industrial relations,where we have an inter-exchange of ideas and experiences on any matter relating toIndustrial relations "The 1937 annual report of this committee, dated February 11, 1937,and signed, among others; by the respondent's industrial relations manager, Kelday, con-tains the following : "Activities of the Committee for Industrial Organization during 1936were so thoroughly publicized that any extensive account of them here is unnecessary.Thiscommittee, headed by a,leader who is able, ruthless, and histrionic, has undertaken thetask of organizing the employees in several of the major mass production industries,including steel,electricalmanufacturing,automobiles,rubber and petroleum.This hasbeen intensified rather than retarded by the factional split in the American Federationof Labor, as a result of which most of the C. I. O. unions are under suspension from theparent body. In its efforts to enlist employees in its membership the C. I 0 organiza-tion has adopted various expedients, including temporary remission of initiation fees anddues.Sometimes it has asked employees to sign applications which, while cleverly wordedso as to avoid arousing suspicion,in effect give the union power of attorney an dealingwith the employer."(2)On the subject of "public relations in connection with labor,"the following suggestion appears in the same annual report : "Satisfactory methods shouldbe worked out for a continuous interchange of information between management andemployees.Thismay be done through personal contacts, through printed bulletins,through plant magazines or newspapers, orthrough whatei,er machinery of collectivebargaining is in existence.Extreme care should be taken to see that the passing ofinformation to employees has no element of threats, coercion or attempted dominanceof opinion."(3)Minutes of the Special Conference Committee, dated February 11, 1937,and under the hearing, "International Harvester Company," contain the following:"There have been no serious labor difficulties but at several plants there are small localsof unions affiliated with the Committee for Industrial OrganizationThe Works Councilsare very active and are pressing requests for liberalization of Company policies ...TheCompany is redoubling its efforts to make sure that all supervisors understand and prop-erly apply the labor policies of the management " (4) At a Works Council meeting atRock Falls in January, according to Gorman's testimony, Superintendent Gleason told therepresentatives thatsigning a C. 1. O. card was signing a power of attorney.Gleason'sdenial cannot be believed in view of the foregoing statement signed by Kelday, and'because of surrounding circumstances. It is clear that Long, Desmond, and other council-men, in causing C. I. O. members to relinquish their cards, were acting with the fullapproval of management and in accordance with its policy(Italics supplied )2eAlthough Long denied he made this statement, he admitted that he talked to employees(including the witness, Ohda) about the C. I. O. and contended that signing a C. I. O.card constituted signing a"power of attorney"The record clearly shows Long's hostilityto the C. I. O. and we do not credit his denial of Ohda's testimony. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking hours to engage in this campaign, just as they were paidby the respondents for all council activities under the Plan.Onthe basis of all the evidence we find- that the respondent instructedthe Rock Falls councilmen in January 1937 to institute an aggres-sive campaign against the C. I. O. and its affiliated locals and thatthe councilmen engaged in, the. above-described activities pursuant tothose instructions, while acting as councilmen under the respondent-dominated Plan.Prior to the abandonment,of the Plan in April 1937 the C. I. 0.21had commenced a membership drive among-employees of the Mc-Cormick Works. The supervisory officials revealed to the employeesthe respondent's opposition to this organization through several-channels.Foreman Thomas Flannigan went through his departmentat the plant and warned one employee after another not to sign"C. I. 0." application cards because in so doing the employee wouldbe signing a power of attorney.25Flannigan also advi,sed;,at .leastone employee that if he signed such a card he would be compelledto pay dues whether or not a local organization was established. InMarch 1937, Plant Superintendent Cottrell called into his office.Gerald Fielde, an employee who was a Plan councilman and alsoa member of the C. I. 0., and described to Fielde the -contents of apamphlet which charged John L. Lewis with being "a bad man,""a radical," "taking milk away from babies with the check-offsystem."Cottrell further described "the affairs' of John L. Lewisand the C. I. 0." and told Fielde that he believed that each employeeshould receive a copy of the pamphlet.2624The localorganizationat that time was Farm Equipment Workers Association,a divi-sion of AmalgamatedAssociationof lion, Steel and Tin Workers of NorthAmerica,affiliatedwith the C. I. O.25Three employees,Gerald Fielde,StanleyMrozek, and Sergio Puccini,so testified.'Flannigan admittedthat he advised themen not to sign cards but on the ground thatthey were,in effect, wage assignments.We believethe testimony of Fielde,Mrozek andPuccini, especially since thewarning that signing C.I.O. cards was equivalent to signinga power ofattorneywas a device also used by the respondent in combattingthe "C. I. 0."at its Rock Falls plant.As pointed out In that connection,supra,the respondent hadparticipatedin SpecialConference Committeegatherings of industrial relations men priorto February 1937, at whichC. I. O. application cards had been described as `.`cleverlyworded" and"in effect give the union power of attorney in dealing with the employer."Assistant Workers Manager Harrison of Chicago,who as we-have found,supra,initiatedthe anti-C. I. O. campaign at the Rock Falls plant early in 1937,also had jurisdiction overthe McCormick Works.2° Although Cottrelldenied Fielde's testimony concerning the pamphlet we find forseveral reasons that the incident occurred as related by Fielde. In the first place,Cottrelladmitted that he called Fielde into his office,but said it was for the purpose of discussingthe amount of time Fielde was spendingon the WorksCouncil.Since Cottrell was amember of,the Works Counciland as its presidingofficer knew what the WorksCouncilwas doing,and ordinarily communicated with the chairman of the employee representa-tives on the Council,this explanation is unsatisfactory.In the second place, Cottrellstated thathe had never had opinions concerning JohnL. Lewis norhad he discussedLewis withanyone.In view of thefact thatLewis was the subject of much publiccontroversyduringFebruaryand March of 1937, it seems incredible that the chiefexecutive of a plant as large as the McCormickWorks hadno opinions whatsoever withrespect to Lewis. INTERNATIONAL HARVESTER COMPANY -477At, theWest- Pullman Works we And that in the latter part of1936 Foreman Mabey called into his office George Dillman, an em-ployee in his department who had been -a member of the C. I. O.sinceAugust 1936, and said, according to Dillman's testimony, that"I didn't know as much about the C. I. O. as I should know, becauseif I would only talk to some of the miners I would find out thatJohn L. Lewis robbed the miners, that the C. I. O. is a bunch ofCommunists and radicals and that to belong to the C. I. O. is only,to throw money away." 27On January 9, 1937, Ray E. Miller waselected president of the C. I. O. local at the West Pullman Works.Soon thereafter General Foreman Bernard F. Small 28 approachedhim at his work, remarked about his election, and further decleard,according to Small's own testimony, "I . . . said that I didn't seeany reason for the boys at West Pullman needing an outside organi-zation."Asked what he meant - by "outside organization" Small-further testified : "Any outside, representation,. as they did have theWorks Council to represent them." Small also admitted that fol-lowing a meeting of the C. I. O. local in March, he called JohnPiejko to the Employment Office.Small's testimony concerning this,occasion is quoted :-I told him I heard he was attending meetings of the C. I. ' O.and asked him if there was anything wrong with his Jobor his pay, or whether the assistant foremen were treating himright and he said he was. I said, "Then why do you want anoutside organization when you have the Works Council?"Small further admitted similarly questioning employee Gus Mees 29the following morning.Small candidly admitted that he questionedall employees whom he learned had joined the C. I. O. in the samemanner in which he questioned Piejko and Mees described above. Itis apparent, therefore, that the incidents thus described do not fullyindicate the extent to which Small carried on his campaign to dis-courage membership in the C. I. O. but that these incidents aremerely illustrative of his general course of conduct.Foreman Ivan Collett of the West Pullman Works in February1937, asked Paul Kowalzyk why he had attended the C. I. O. meetingof the night before.Collett admitted making the inquiry and ex-plained that he asked Kowalzyk because he thought that Kowalzykmight be imposed upon by the C. I. O. Collett further stated thatn Our finding that this incident occurred, despite, Mabey's denial that he discussed the,C: I 0. with Diliman, is based on the fact that Mabey admitted sending for Dillman andtold him to stop organizing and on the further fact that Mabey's assistant, HaroldAnderson, and May Jackson, his stenographer, who were identified by Dillman as presentduring this conversation, were not called by the respondent to testify.21 Frequently referred to in the transcript as "Barney Small," and sometimes as"Smallinski," or "Smolinski."20 Sometimesreferred to in the transcript of the hearing as Gus Maas. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe thought attendance at a C. I. O. meeting by an employee mightbe an indication of dissatisfaction with conditions in the plant.Onone occasion in March or April 1937,Auditor Krauser of the WestPullman Works told Albert Spirakas,secretary of the C. I. O. localand a clerk in Foreman Small's office, that he was fired, stating that"you know what the reason is-union activity."As Spirakas startedto leave, Krauser advised him he would rescind the order if Spirakaswould resign from the C.I.O.Spirakas later resigned and retainedhis position in the plant. _Although there is much dispute about factssurrounding the subsequent resignation of Spirakas from the Union,we find that he was inspired by Krauser'swarning.This findingis supported by the'fact that Assistant Superintendent Juby, togetherwith Krauser, advised Spirakas that he could retain his job providedthat he stayed away from the spot welders.Juby explained that thespot welders were a bald influence.The record shows that the spotwelders at that time were predominantly members of the C. I. O.Foremen at the Milwaukee Works were similarly active in opposi-tion-to outside labor organzations.We find that in February orMarch 1937,Foreman Marejke advised Ralph Mandy, an employee,that he(Marejke)had previously been active in the Machinists Union,that he knew all about unions,and that they were all"rackets." 30Likewise,Foreman William Knaebe twice talked to employee Gruebabout John L. Lewis and the C. I.O.The foreman told Grueb thatthe C. I. O. was "no good,"that Lewis was a "bum" and a "Com-munist.'-'31We also find that in March 1937, Foreman Heiz of theMilwaukeeWorks toldJoseph Smul,an employee,that a relativeof Heiz was an A. F.of L. organizer and that he had been told byhis relative that unions were"crooked."Heiz advised Smul thathe did not believe in unions.32In March 1937,the C. I. O. local was becoming active at the re-spondent'sFarmall Works at Rock Island, Illinois.The departmentsupervised by Foreman Hammer was in operation on Sundays.Ona Sunday in March, according to the testimony of employee Morrill,Hammer told him that the International Harvester Company wasa good place to work, that there was no necessity of having an out-side union in the place,that "the boys would be better off if they80Marejke admitted discussing the Machinists Union with Mandy but denied ever statingthat unions were rackets.However, Marejke, himself, testified that he demanded of aunion solicitor, "what kind of a racket are you pulling off?"The record discloses thatMarejke was hostile toward outside unions. In view of these facts we discredit Marejke'sdenial of Mandy's testimonySi Since hnaebe admitted making at least one other remark hostile to the C. I. O. (Seeinfra,Section III C) and the record discloses that he supported the H. E. I. U. by per-mitting solicitation in his department, we do not credit Knaebe's denial of Grueb'stestimony.12we do not believe Heiz's denial to be credible in view of the fact that, although heat first denied making the statement, he stated orb cross-examination that he could notrecall whether or not hemade it. INTERNATIONAL HARVESTER COMPANY --479didn't; there would be no strikes, or anything like- that" to causethem to lose time.Hammer denied making the statement, adding"That would be against our instructions" as foremen.On cross-examination, however,Hammer admitted that he did not receiveinstructions concerning non-interference until disestablishment ofthe Plan on April 21, 1937.The Trial Examiner accepted Morrill'stestimony as true and discredited Hammer's denial.We agree withthe Trial Examiner, and so find.We find also that Hammer attempted to dissuade employees fromjoining the C. I. O. by'telling them that by signing the applicationcards for membership they were signing a power of attorney.Thisis the same device that was used at the Rock Falls and McCormickWorks, the use of which we have found was inspired by the respond-ent's Industrial Relations Department., In view of the respondent's position that "taking management inits broad term, we include everybody from the Assistant Foremandirectly up to the President," it is clear that all the above-foundstatements and incidents made by assistant foremen, foremen, and othersupervisory officials are attributable to the respondent.The above-related statements of councilmen are also attributable to the re-spondent, since they were acting at that time in their capacities ascouncilmen under the Plan and pursuant, to the instructions of themanagement.We find that by these statements, and activities, abovedescribed, the respondent interfered with, restrained and coerced itsemployees in the exercise of the rights guaranteed to them in Section7 of the Act.C. The formation of the Independentsat the six plants andsubsequent events-1.Relation of Councilmen to ManagementPrior to the dissolution of the Plan on April 21, 1937, councilmenat all six plants led campaigns (1) to discourage membership in out-side labor organizations and (2) to form inside organizations to suc-ceed theWorks Councils.At some of the plants the councilmenconcentrated on one or the other of these types of activity, but fre-quently engaged in both, their course of action being dependent uponthe circumstances at each of the plants.In view of their role in the organizational affairs of the respond-ent's employees it is necessary to examine in general the status andfunction of the councilmen in terms of their relation to the manage-ment.We have already found that the respondent dominated thePlan and consequently controlled the activities of the councilmen.We have also found that the councilmen emulated the respondent's 480DECISIONSOF- NATIONAL LABOR -RELATIONS BOARDforemen and other supervisory officials in their oppositionto outsideunions andthat they reflected the respondent's views asexpressed inthe February 1937 Report of the Special Conference Committee.Review ofthe council minutes at each of the plants involved, fromJanuary 1935, to March 1937, reveals that Works Councilmeetings-weremainly devoted to two subjects: safety and efficiency.Council-men conducted safety meetings of employees in their divisions; coun-selled employees in the use of "goggles" and metal shoe-caps, andmade safety inspection trips through the plants.33 ' Councilmen co-operated with management not only in evolvingmeans ofreducingwaste but also obtained results desired by management through ex-ercising their influence over the general body of employees.34Coun-cilmen held frequent and regular meetings with management. 'Manyof them had served for several years on- their respectiveWorksCouncils.The relationship of_ councilmenttomanagement is in-dicated in the following statement of Assistant IndustrialRelationsManager Hodge, made at a meeting of the Milwaukee Works Counciland quoted in the minutes of January 15, 1935:I believe, that 95°/"0 of the council work is done right on thejob.The real value of that practice lies in adjusting differencesand solving' problems affecting the individual before they be-come serious.The councilmen and the foremen at Milwaukee'Works have,'always cooperated splendidly.Also relative :to ,this, association,Hodge testified:-". . . through the'Council they -(the employees) had a track to the management thesame as the management had a track to the men to give them their83Concerning this phase of councilmen's duties, Hodge testified:"I can't say there wasany general practice with respect to safety.Sometimes they would concentrate on plantinspections,other times they might go at it from an educational point of view.Therewasn't any general plan on safety;in other words,each committed worked out its ownway of trying to help solve the problem .. .Of significance also is the testimony of Otto Sattler,councilman at McCormick Works .Q. And as a member of the safety committee one of your duties was to hold safetymeeting's,wasn't it?'A.Well, yes, to give a talk to the men, show them the dangerous points of themachines.Q. Sometimes the foremen would hold a meeting and sometimes you would hold It?,A. Correct.34For example,the following excerpts are quoted from the minutes of the McCormickWorks Council,dated February 8, 1937:The defective parts were gone into in detail, many of them being passed aroundamong the various representatives and, at the close of the meeting, many of the partswere taken back into the departments by the elected representatives for discussionwith the employees responsible for the defects...'Mr.Cottrell- [superintendent]stated that for the benefit of Mr. McCormick[vice-presidentFowler McCormick] hewished to explain that the elected group bad done a splendid job-in the reduction ofscrap and in getting the subject back to the men in the departments where the scraphad been caused.He said thathe thoughtby the representatives getting in on thisspoiled work program it had been -foundthat theirfamiliarity with the conditionshad had a marked,effect on the entire subject.", 'INTERNATIONAL HARVESTER COMPANY481-point of view as to various conditions . . ." Following abandon-ment of the Plan, the management appointed its own committeesto- carryon safety and efficiency programs.Concerning this, point,Hodge testified ". . . we realized that safety work must be carriedon, quality work must be carried on, and the company formulated-Imean appointed management committees which carried on that'work."It is clear that so long as the Plan remained in operation council-men occupied a dual role and the relationship-of councilmen to man-agement was peculiarly close. 'For time spent on Council work dur-ing their working hours, they were paid by the respondent at theirregular rate of pay.For many purposes councilmen were the emis-saries of management to the employees.Often they actually rep-resented and acted for management in dealing with other employees,as illustrated by the safety and efficiency campaigns which wereinterchangeably handled by foremen and by councilmen.At theMilwaukee Works the personnel manager stated that in 1936 he hadcalled one of the councilmen to his office and requested him, as acouncilman, to stop certain solicitation for membership in an or--ganization which was being carried on at that time in the plant and"to spread the word among the men."In addition to representing management in matters concerning itsemployees, the councilmen also served as representatives of manage-ment in public relations matters.Thus in 1934 or 1935 CouncilmenSembach and Oliver of the McCormick Works were taken by GeorgeHodge, assistant manager of the re'spondent's Industrial RelationsDepartment, to Washington to testify before a Senate Committee-conducting hearings on proposed legislation which later was enactedas the National Labor Relations' Act.Oliver read to the Committeea statement defending the respondent's'Works Council Plan.Theirexpenses,were paid by the respondent.That" the councilmen themselves recognized that they representedthe management in its relation to the employees is evidenced by thetestimony ofWilliam H. Desmond, councilman at the Rock FallsWorks, and Schulte, councilman, at, the West Pullman Works, whostated that such was-the general understanding of the employees.Desmond explained his failure to become active in-the R. F. E. A. onthe ground that he was a councilman : "I figured if I was a councilmanthey (the employees) wculd think I was working for the Company,in 'summary, councilmen occupied their positions by virtue of aPlan dominated and,controlled by the respondent; they representedthe management in instructing their fellow employees on matters ofsafety and efficiency, width was a duty also often performed by fore- 482DECISIONS OF. NATIONAL LABOR RELATIONS BOARDmen, they acted in accord with the respondent's policy as reflected inthe 1937 Report of the Special Conference Committee 35 and as revealedby the anti-union activities of admittedly supervisory officials; the coun-cilmen themselves believed, and their fellow employees believed, thatthey represented the views of the management.For all thesereasonswe conclude and herewith find that councilmen who were employeerepresentatives in the Plan, were acting for and on behalf of therespondent in all their activities herein described and that the respond-ent is responsible for their activities as councilmen .362.Activities of Respondent's Officials and of Councilmen in formingthe IndependentsAt each of the six plants the labor organizations herein alleged tobe company dominated stemmed directly from,the Works Councilsthrough the activities of various councilmen.Although the forma-tion of the respective Independents follows a common formula, thecomprehensive pattern can best be shown by a description of the factssurrounding the formation of each of the six organizations.Employees Mutual Association at McCormick WorksDuring his testimony concerning the management conference j nChicago on April 16, 1937, Hodge stated that the procedure,of--an-nouncing abolition of the Plan was so designed as to "prevent any leakgetting out prior to April 21."He declared that envelopes, for themailing of the McAllister letter, were to be addressed and ready at.each of the Works, but that "no one was to know what was to go inthose envelopes."The significance of this averment becomes apparentin considering the fact that on April 19, two days before the officialannouncement was made to employees generally, the elected repre-sentatives on the McCormick Works Council wwere informed by;;their,,chairman that the Plan was to be dissolved and they immediatelybegan organizing the Employees Mutual.On April 17, Otto Sattler,for 8 or 9 years a councilman, ordered the printing of application cardsfor membership in an independent organization."Sattler told otheremployees, prior to April 19, that "the Wagner law had thrown it[the Plan] out."On April 19 Henry Sembach, who had served onthe council since 1921 and for many years as chairman of the electedrepresentatives, called a meeting of the councilmen during workinghours.The meeting was held in the council room on the propertyee See note 22,supra,and related text.80InternattonalAssociation of MaclN,n,stsV.Natwnal LaborRelationsBoard,311 U. S72, aff'g 110 F. (2d) 29 (App D C.), enf'g, 8 N L It B. 021.8' Sattler testified "I orderedthe cards on the 17th, or the 18th,I ain't sure."SinceApril 18 was Sunday,we agree with the Trial Examinerthat April 17 Isthe correct date. INTERNATIONAL HARVESTER COMPANY ,483of the respondent.Sembach testified that he issued the call at therequest of other representatives, and that when the meeting had con-vened he inquired as to its purpose.He declared that the representa-tives wanted to know what information he could furnish on the disestab-lishment of the Council, and that he told them he had no information.The Trial Examiner concluded, and we find, that the disingenuousnessof this testimony makes it unworthy of belief. It is refuted notonly by Gerald Fielde, a Board witness, but also by Kowalkowski,another employee representative who testified for the respondent.Kowalkowski quoted Sembach as stating at the meeting,"In a coupleof days we will have notice there won't be no Council left any more."Sembach admitted that he had talked with Superintendent Cottrellon April 16, but denied that this official had informed him of themanagement's plans.IfHodge's testimony is to be accepted, - con-cerning the precautions adopted to insure secrecy,then it is reason-able to believe,as the Trial Examiner did, that Sembach could haveobtained the foundation for his accurate forecast from no other sourcethan Cottrell or some other management representative, and we sofind.It is equally clear that Sattler had received,advance information.We agree with the Trial Examiner that it is unreasonable to believethat either Sembach or Sattler, both of whom had been councilmenfor many years,should,suddenly undertake the, forma tion.,of a com-petitive independent organization without theknowledgeand approvalof management.Both Sembach and Sattler had long been entrustedwith semi-supervisory powers as"safety instructors,"and had fre-quently called meetings of employees to issue precautionary advice.Prior to the passage of the Act, Sembach's expenses to Washingtonhad been paid by the respondent to appear before the Senate commit-tee.According to his testimony,"they sent us there for the purposeto try,if we could,to protect our Works Council."Following,Sembach's announcement to the representatives on themorning ofApril19, discussion arose as to a successor organization.Gerald Fielde, already a member of the C. I. 0. local, suggested thatthe nucleus of a union then existed at the plant.Sembach there-upon insisted that the representatives must leave the company prem-ises if they were to talk about unions.According to his own testi-mony, "I said, `I wont't allow it to be,done on company property.If you want to- organize,start an organization,you will have to dothat on your own time.'" Sembach admitted that never before hadhe ordered representatives,from the company property,but explainedthat a, union formed on company property, would be "illegal," andthat his opinion was "based on parts of the Wagner Act." 'Sembach'sconcern lest his employer be placed in the position of violating anAct designed to protect the employee's rights of organization leads413602-42-vol 29-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDus to conclude that Sembach had previously been cautioned-by man-agement, particularly when we consider Sembach's action.in connec-tion with Hodge's testimony that on April 16 he "gave very specificinstruction"to the superintendents that:We would have to be extremely careful that no one would beable to say and prove that there had been any discriminationagainst any man because he had joined a labor organization,and gave very specific instructions that the no solicitation policyof the company would mead there,should be no solicitation ofmembers for a labor organization or collection of duesin theplant during working hours.[Italics supplied.]Following Sembach's instructions,'the councilmen left the plant, ,andresumed discussion at a nearby tavern.They obtained no permissionfrom their foremen to absent themselves, nor were they questionedby watchmen at the gates.By a vote of approximately two to one,the 17 representatives decided to form an independent organization,and temporary officers were elected or appointed.Although therecord is not clear as to the exacttime when therepresentatives re-turned to the plant, Senibach reported to Employment ManagerMacLeod that the men were absent until 11:40 a. m. and pay-rollrecords show that the men were not paid for the interval between9: 30 a. in. and 11:40 a. in.Although Sernbacli testified that hetold the employment manager the purpose of their absence, the evi-dence shows that none of the men were reprimanded or disciplinedfor their action.On the morning of April 20 application cards formembership in the "McCormick Works Local Union" appeared atthe plant.Eleven of the councilmen met almost every- night forthe ensuing 2 weeks, solicitingmembers andforming the organization.On the morning of April 21, Superintendent Cottrell called the coun-cilmen together and, according to the testimony of Kowalkowski, toldthem in substance :Boys, I will shake hands. . .because we will meet here for-the ' last time . . .Now it is up to you-. . . Now you cango do whatever you please.You can organize whatever you-see fit, organize,ever go any place, the company is not responsible-for yourtime.Councilmen thereafter called together' employees in their respec-tive divisions and announced the Plan's dissolution.Kelly, a witnessfor the Board testified that when Sattler made this announcementto employees in his division,he further told the assembled employeesthat "they had a nucleus of an organization for another council theywere intending to organize."According to Kelly, Settler .further INTERNATIONAL HARVESTER COMPANY485stated that cards had been printed and that Bill Russin and anotheremployee would represent him in the department.Russia deniedhaving been appointed "representative" but admitted that he 'couldnot recall all that was said by Sattler on this occasion. Sattler con-ceded 'making the announcement about the Plan, but denied otherstatements- attributed to him by KellyIn view of the surroundingcircumstances, particularly the established fact that prior to thismeeting Sattler was already engaged in forming another organiza-tion, the Trial Examiner believed Kelly's testimony, and found thatSattler used his position, as councilman to help organization of theEmployees Mutual.We agree with the Trial Examiner, and so find.Kowalkowski, councilman representing Department 28, called asimilar meeting of the employees of that department, with the per-mission of Foreman Burghardt.Clarence Stoecker, an employeewho attended, testified, and we find, that Kowalkowski explained thatthe respondent was disbanding the Plan and that the-councilmen ex-pected to form a new organization.38Near the same time, AssistantForeman Phil Skrentny 39 gave Joe Wayer, an employee' active inorganizing the Employees Mutual, permission to speak to the nightshift in Department 73.Wayer, who was employed on the day shift,told Joseph Novacki, a night-shift employee, that he was in the plantto organize the employees.Wayer told the employees about organi-zational activities of the C. I. 0. in other factories and what dueswere charged, and then said: "We are going to have an organization.We don't need no outsider. It will only cost you a quarter."Assist-ant Foreman Skrentny remained within 10 feet of Wayer during histalk. . Some months later Skrentney was reprimanded by GeneralForeman Krueger for having permitted Waver to speak, but the re-spondent did not inform the employees at any time that Wayer didnot- represent the respondent's views regarding labor organizations.In view of Skrentny's grant of permission and his presence' whenWayer spoke, we find that the respondent approved Wayer's activi-ties and that the'employees reasonably inferred that the respondentapproved of and was encouraging the 'formation of the EmployeesMutual.- ,-A few days after the above-described, announcements -on April 21that the respondent had dissolved the Plan and that the councilmenwere forming a new organization, a mass meeting of employees washeld at a nearby hall.Former councilmen, Fornearand Helmholt,ssWe do not ciedit Kowalkowski's denial of Stoecker's statement that a new organiza-tion was discussed since this meeting took place at least two days after April 19, the dayon which the councilmen, including Kowalkowski, had conferred on plans for organizingthe Employees Mutual.Skrentny is sometimes designated in the transcript of the hearing as Kritsky orScritsky. 486DECISIONS-1OF NATIONAL LABOR -RELATIONS BOARDled the discussion, and the organization was formally named the Em-ployees Mutual Association. In view of the fact that the respondenthad expressed its opposition to outside labor organizations and thatcouncilmen had begun formation of the Employees Association priorto the dissolution of the Plan 'and-while they were acting in theircapacities as councilmen, we conclude that the councilmen who tookthe leadership at this mass meeting were continuing their role ofsubservience to the respondent.That the respondent approved ofthe councilmen's action in forming the new organization is furtherevidenced by the action of Assistant Foreman Skrentny in permittingemployeeWayer to hold a meeting in the plant -to advocate theformation of an inside organization.The West Pullman Independent Union at West Pullman WorksAs at McCormick Works, initial steps toward formation of theWest Pullman Independent Union were taken immediately before therespondent's disestablishment of the, Council, and were guided anddirected by the chairman of the Council's elected representatives.OnApril 14, 7 days before the respondent advised its employees of thePlan's abandonment James Teerlink, chairman of the elected repre-sentatives, presided at a meeting of councilmen and a few otheremployees at which, according to his own testimony, "they thought itwas best for me to outline what I had in mind to do, which I did."Councilmen and others approved his suggestion to form an organ-ization and Teerlink assumed charge of a committee to arrange fora mass meeting the following Saturday, April 17. Teerlink describedthe meeting of April 14 as follows :^.After reading the paper, the head lines about the Wag-ner Act, April 12, 1937, there was quite a bit of commotion inthe.shop, inquiring if the Council was in effect or if it was notin effect.And the employees had talked previous of formingan organization, so we called a group together down there, andI asked them what they had in mind.Teerlink's testimony, however, does not reasonably explain why heshould call a meeting of a select few, at a hall a mile and a halfdistant from the plant, to ascertain whether or not the Council was"in effect."Teerlink's testimony that "the employees had talkedpreviously of forming an organization" is directly controverted byanother witness, also called by the respondent.Arthur Schulte,president of the W. P. I. U. from the date of its formal organization,testified that he had not heard of any attempt to form a labor,union prior to April 17.As in the case of Semback at McCormickWorks, it is inconceivable that Teerlink, close to management by INTERNATIONAL HARVESTER.'COMPANY -487virtue of, his long service as councilman and his office as chairmanof the elected representatives, should have assumed leadership in'setting up another labor organization without the full knowledge andapproval, if not at -the instigation of management officials, at atime when no open announcement had been made of the decision toabolish the, Plan.This is particularly, true in view of PresidentMcAllister's letter of November 16, 1936, addressed to each employee,inwhich the respondent declared its, intention to appeal theBoard's decision in the Fort Wayne case.The Trial Examinerconcludes, and we find, from the sequence of events, CouncilmanTeerlink's leadership, the fact that the councilmen were still servingin an official capacity under the Plan, and Teerlink's promotion afew weeks later to the position of assistant foreman,'that on April14 he was informed as to the respondent's intention, and willinglyinitiated an "inside" organization, which subsequent findings amply.show the respondent to have desired and urged.Teerlink and Councilman Fahrenbach, according to Teerlink's tes-timony, shared the expenses incidental to the hiring of halls and for-mation of the W. P. I. U. Teerlink presided at the mass meeting onApril 17, read parts of the Wagner Act, and warned employees thatthey could not organize on company time.40A number of C. I. 0.members were present.Teerlink testified that, "I noticed a lot of,commotion in the hall, by various cards, application cards, beingdistributed from another organization . . . I brought out to the au-dience . . . I believed we could serve the employees the best, asthere was enough intelligence in the West Pullman Works to serve theemployees by forming our own organization."The membership cam-'paign began on April 17.A small organizational group met againon April 19, and a committee began drawing up bylaws and a con-stitution.After the organization was well under way, Teerlink,Fahrenbach and other councilmen, with the exception of one, withdrewfrom active participation in the leadership of the W. P. I. U.Teer-link assumed supervisory duties. as an assistant foreman in July 1937,and Fahrenbach was transferred to the 'respondent's plant in Indi-anapolis, Indiana, as a safety inspector with management responsibil-ities.41Councilman Anderson was elected to the advisory board ofthe new organization.The printed constitution and bylaws of theW. P. I. U. bear on their cover the following words: "Established"It is notable that on April 16, one day before Teerlink's statement to the employees,the plant superintendents had been specifically instructed on the very same point-namely,to permit no organizational activities in the plant during working hours.`41The record does not accurately reveal the date of Fahrenbach's transfer.However,C. R. Evans, who was transferred 'from the East Moline Works to assume managership ofindustrial relations at Indianapolis, testified that his transfer occurred early in October1937, and Fahrenbach came there to serve as his assistant 488DECISIONS. OF NATIONAL "LABOR, RELATIONSi BOARDApril 20, 19,37."On the following day President McAllister's letterwas mailed to all employees, announcing that the Plan was abolished.At the West Pullman Works, supervisory employees were partitularly active in opposing the C. I. O. both before and after theformation of the W. P. I. U.42While some supervisory officialsrestricted themselves to discouraging membership in the C. I. 0.,"Happy" Baggio'43 a crew leader in the constructioli gang,44 was par-ticularly active in soliciting members on behalf of the W. P. I. U.,He, by his own admission, took several employees, including JosephBalsis,Eugene Voltolima and Walter Ekert to the tool shed andsolicited them for membership in the W. P. I. U. Balsis testifiedWhenBalsis asked 'what he meant, Baggio, according to Balsis, stated,"That is Independent, the Union."Balsis answered, "No, `Happy,'I have no to do." Baggio then warned Balsis that he would makehim sign and he "grab,me with hand by neck again.He .push me_thisway (indicating)," and hit him so "I bleed (indicating hismouth)."Although Baggio admitted taking Balsis, Voltolima andothers to the tool shed and soliciting their membership for theW. P. I. U., he denied striking Balsis.However, the record is clearthat Baggio was persistent in his campaign to win the employees inhis crew to the W. P. I. U., and Balsis' testimony is straighforwardand impressive.We find that Baggio made the statements and com-mitted the acts attributed to"him by Balsis.The, Harvester Employees Industrial Union at Milwaukee WorksCouncilmen at the, Milwaukee Works began organization of anindependent union in March 1937, several weeks before dissolutionof the Plan.By April 21, the H. E. I. U. was openly function-ing.The organization campaign was conducted by 10 of the 12councilmen then serving, and was led by Urban and LaPorte, re-spectively chairman and secretary of the elected representatives.-Hintz, one of the organizers, had served on the Council since 1923,and for 1 year had represented the management as an appointedmember.The record shows that late in the summer of 1936, CouncilmenLaPorte and Urban were approached by leaders of an organizationknown as the A. B. C. which had originated among employees at"See our finding, in Section III B,supra,and Section IIIC4, infra.4'Sometimes designated in the record asMaggio.4fAlthough Bagglo does not have the title of'assistant foreman at the west Pullmanworks,he was admittedly a gang leader and often handled crews of 6 employees.ForemanWidgren,who was Bagglo's superior,stated that Baggio was the only one of the crewwho spoke English and"he (Baggio)would take care of the job."We find that Bagglowas, in fact,a supervisory employee and that the respondent is responsible for hisactivities on behalf of the W. P. I. U. INTERNATIONAL HARVESTER COMPANY ,489the, respondent's TractorWorks in Chicago. The initial purposeof this organization was to foster the election of councilmen whowould more' effectively represent the workers-under the respondent-dominated Plan.LaPorte gave this 'group his support for a num-,her of weeks. J n the fall of 1936, Personnel Manager Brooks calledLaPorte into his office and, according to Brooks' own testimony,warned the councilman not to permit solicitation of membership inthisorganizationduringworking - hours.45LaPorte thereafterbecame inactive in the A. B.^ C. -Miller, its leader, testified thatWhen he asked LaPorte why his support was withdrawn, the council-'man told ' him that the "office" suspected his connections with theorganization, and further that he could not endanger himself becauselie had a wife'and family.The Trial Examiner did not credit La-Porte's 'denial ofMiller's testimony on 'this point.We find' thatLaPorte made the statement attributed to him by Miller.We fur-ther find, as did the Trial Examiner, that Brooks' warning waseffectively designed not only to curb activity in an organizationother than the Plan during working hours, but also the council-men's participation in it, both inside and outside theplant.46'In March 1937, after LaPorte had abandoned his activity on behalfof the A. B. C. following Personnel Manager Brooks' warning,LaPorte assumed leadership of the councilmen in organizing theH. E. I. U. The. respondent's active encouragement of their effortsin behalf of the new "inside" organization is in significant con-trast to Brooks' discouragement of the A. B. C.Althoughnumerouswitnesses described instances of membership activity during workinghours, on behalf of the H. E. I. U., management neither rebukednor warned LaPorte or other councilmen during this period. Infact, 10 of the 12 councilmen joined with LaPorte in an activeorganizational campaign for the H. E. I. U. while they were stillserving as councilmen under the Plan.Thus, in March 1937, Coun-cilmanHintz, told employee Lippek, "Pretty soon we will havea union here of our own.We don't want any outside union."Lippek asked Hintz what kind of a union it would be and whatattitude the respondent would assume with regard to it.Hintz45Brooks testified that he summoned LaPorte because he was the councilman for thedivision in which he had learned "slips"were being distributed.Concerning the slips,Brooks said,"Several of the men came to the office at various times and complained thatthey were being annoyed by certain other employees distributing slips and urging themto pay a small fee to join a union unidentified or an organization unidentified.Theypresented several of these slips to me, and the slips, as I recall it,provided for a name,check number,department,but no name of any organization appeared on the slip . . .Upon inquiry, they told us that they were asked to pay a fee of 25 cents . . .'w In support of this finding the Trial Examiner stated : Brooks admitted that he hadreceived no complaints of membership solicitation from foremen, subordinates from whomhe might reasonably have been expected to learn of such activities,and to whom henormally would have restricted the issuance,of such warnings.Nor did he name, inresponse to inquiry,any employees who had made complaints. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied that the respondent would accept it and "stand" for it.Hintz also urged Lippek to join the new organization.Filo Gar-rison was told by Councilman Wetzel shortly before the Plan wasabandoned that if the Plan had to be given up "it won't stop us fromoperating . . . We can keep the old council just like itisnow."We do not ,credit the denials of Hintz and Wetzel. CouncilmanUrban, who was soliciting members for the H. E. I. U. whilestill chairman of the employee representatives of the Works Council,told employee Ralph Mandy that "we are takingnames to'seeifwe can form a union on the basis of the old Council Plan."Urban was soliciting memberships in the new organization duringworking hours and told Mandy that he was "oncouncil business."During the early stages of H. E. I. U. organization, in March,the councilmen were aided in drafting a constitution by AttorneyAnsfield.Prior to March, Ansfield had been retained both pri-vately and in behalf of the Harvester Credit Union by John Bouw-meester,- the, respondent's, assistant' personnel ,manager and a manage-ment representative on the Council.Early in March, according toAnsfield's testimony, he was told by Bouwmeester; "You ought toget in line, you ought to get yourself interested in labor unions andorganization."When Ansfield, who had never represented labororganizations, asked how he should go about it, Bouwmeester re-plied, "You know quite a few of the councilmen, and you are alawyer, you ought to know what to do." Ansfield testified thatBouwmeester further said, "Under the law, you know, we won't beable to operate with the Harvester Council."A few days later,LaPorte telephoned to the attorney from the respondent's employ-ment office, and the same evening Ansfield called at the council-man's home, where arrangements were made for his "legal sugges-tions."Bouwmeester was not called as a witness.The. Trial Ex-aminer accepted Ansfield's testimony as substantially true,47 andconcluded that Bouwmeester, an agent of the respondent, gavesupport to a labor organization by soliciting Ansfield's assistance.We agree- with the Trial Examiner, and so find.We further findthat Bouwmeester's action clearly established the respondent's ap-proval of the councilmen's subsequent undertakings.Sometime soon after the middle of March 1937 the A. B. C. groupled by Miller and the councilmen backing the formation of theH. E. I. U. met to determine whether they might compose their44 The record shows that Ansfield was retained by the councilmen only a short time,that another attorney,who had been sharingoffice space withAnsfield, became counselfor the H.E. I U., and that thereafter Ansfield made statements to the former councilmenindicating that he resented their action.The Trial Examiner observed the mutual hos-tility of witness Ansfield and counsel for the H. E.I.U , but states that Ansfield's testi-mony as a whole remains unrefuted in the record or, where disputed,is supported by othercredible evidence,and we so find. INTERNATIONAL HARVESTER COMPANY491differences and form a single organization.LaPorte and the othercouncilmen sought to get approval by the leaders of the A. B. C.of a constitution patterned after theWorks Council' Plan, whichwas still in operation at the time.Ansfield attended this conferenceas legal adviser of the councilmen.Miller and the A. B. C. grouprejected the proposed constitution and soon thereafter the A. B. C.affiliated with the C. I. 0.On April 10, LaPorte and other councilmen called a mass meetingof employees of the Milwaukee Works at the Armory Hall whichwas attended by a large number of employees. Councilman Hen-ning presided.A number of persons spoke, including CouncilmanLaPorte on behalf of the councilmen advocating the H. E. I. U.,and Miller, A. B. C. and C. I. O. leader.H. E. I. U. cards, pre-viously prepared by the councilmen, were distributed at the meeting.Henning, LaPorte, Wetzel, and Weber, all councilmen, were electedas temporary officers.On April 17, 4 days before official announce-'ment of the Plant's disestablishment, the H. 'E. I. U. -held its first"annual" meeting.Henning was elected president; LaPorte, vicepresident ; andWeber, treasurer.All three were still serving ascouncilmen on April 17.Since LaPorte had -been warned against his activities in theA. B. C. and thereafter undertook leadership in the H. E. I. U.without interference -from the respondent, since respondent had ex-pressed its opposition to outside organizations at the MilwaukeeWorks, and since Urban, LaPorte, Wetzel, and other leaders stillretained their positions as councilmen under the respondent's dom-inated Plan and appeared to be acting in their capacities as council-men while forming the H. E. I. U.,'we conclude and herewith find,that they were acting on behalf of the management in the activitiesherein described.48After April 21, when the Plan was abolished, as well as prior tothat date, the respondent lent encouragement to the H. E. I. U. bypermitting solicitation in the plant during working hours.Forexample, Foreman William Knaebe gave employee Michael Gyurakexpress permission to distribute H. E. I. U. cards in his departmentduring working hours49The Employees Association at East Moline WorksThe record does not accurately reveal the date when councilmenat the East Moline Works first began to organize the EmployeesAssociation.However, from the testimony of several witnesseswhom the Trial Examiner specifically found to be credible, and then See note 36,supra,andrelated text.'0 Gyurak, who testified for the Board under subpoena, was corroborated by two otherwitnesses.We do not credit Knaebe's denial. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDsequence of events described by them, it is clear and we find that thecouncilmen were informed of the Plan's impending dissolution priortoApril 21, and promptly -began the formation' of a succeeding or-ganization.Hodge, from Chicago, was present at a March councilmeeting.Employee Joseph Gardner attended as a deputy electedrepresentative.Gardner testified that Hodge said, at this meeting,that "we of the elective group would' be foolish if we permitted anoutside organization to come into the plant, it was not needed."Hodge denied making the statement. In view of the fact that atthis time the Industrial Relations Department was already recordedas being hostile to C. I. 0. organization, the Trial Examiner placedno credence in Hodge's denial and we agree.We therefore find thatat the East Moline Works, as at Rock Falls, the respondent openlysuggested to councilmen a course of action with regard to the labororganization it desired for its employees.The Trial Examiner concluded,'and we find, that Councilman Baggeand former Councilman Zahn actually initiated,the independent.or-ganizationmovement, notwithstanding the testimony of CharlesWaite, another employee, that he "went ahead and started it."Waitesaid that "right after the council plan was abandoned," he invited someof his friends to his house and told them it "would be a wonderfulidea, to have an organization of our own."He further testified,"They all agreed with me, so we drew up a temporary agreement thatSunday afternoon."He did not recall the date.The first Sundayfollowing April 21, was April 25.That Waite's meeting was of April18 or before, and not April 25, or thereafter, is shown by the followingfacts : (1) on April 21, the same day the McAllister letter was mailedto employees, Waite received a loan of $136.87 from the East MolineWorks Credit Union, which he admitted was for the purpose of organ-izing the Employees Association; (2) both Bagge and Zahn were serv-ing upon the Credit Union's Board of Directors, which was requiredto approve all loans exceeding $50; (3) Waite stated that prior to theSunday meeting at his home "just Martin (Zahn) and I would meet"to discuss the ways and means of organizing. It therefore followsand we find, that Waite, Zahn, and other councilmen, were aware of therespondent'splans to disestablish council before the Sundayimmediately preceding April 21.50"The Trial Examiner also stated :Waite's testimony is replete with evasions,inconsistencies and sudden bursts of revealingcandor.He first characterized Zahn and the three or four others present at his home ashis "friends,"but later said of the same individuals,"I didn't know anybodyverywellIwasn't personally acquaintedwith anybody."He further said that before the meet-ing he had known Zahn"probably a week."Waite was asked over how long a period hehad met with Zahn and others prior to the Sunday meeting.He replied,"Oh, we prob-ably,-you see the reason he came to my housenobody wantedto be the goat. They didn'twant to, they didn't want to come right out and say, `I will, be the head of it.'He alsodeclared, "I have been the goat for somebody or something all my life. If it:wasn't' myrelatives it was this."t_ .,I.11 INTERNATIONAL HARVESTER COMPANY493A few hours prior to the meeting, Waite called at- the home ofa local attorney and said :I told him we were organizing a company union amongst our-selves over there, I would like to .have him to take care of it,to see that they done everything in a legal manner.-Waite borrowed $136.87 on April 21, 1937, from the East MolineWorks Credit Union which was admitted by him to be for the purposeof underwriting the expenses of organizing the Employees Association.In April, 1937, the credit committee of the Credit Union, which com-mittee was required to approve all loans of more than $50, was,com-posed of Inspector H. C. Granning, Carl Bagge, employees' chairmanof the Plan, and Martin Zahn, a former councilman.Waite sought todeny that Credit Union knew the purpose of his loan. ' However,in view of the fact that both Bagge and Zahn were on the creditcommittee and Zahn had already been in conference with Waiteconcerning the 'formation of a new organization, we find that theCredit Union made the loan with the knowledge that it was for thepurpose of organizing the Employees *Association. - The East MolineWorks Credit Union is a joint management-employee enterprise. Itsdirectors in 1937 included C. R. Evans, personnel manager of theWorks. Its business was carried on within the plant without rentalcharges by the respondent.We find that the respondent in this man-ner assisted the organizers of the Employees Association in obtainingthe necessary funds for starting the organization.Some days later the committee promoting the Employees Associa-tion met to draw up plans for a mass meeting on May 1. CouncilmanBagge invited a few other employees in addition to the original com-mittee.Waite took charge of the organizing committee, while Zahnacted as secretary-treasurer until the, election on May 1.Waite hadapplication cards printed, and Councilmen Bagge and Wagner, andformed Councilman Zahn actively solicited membership.The May 1meeting opened with Waite as chairman; he was later relieved byBagge.Zahn, Bagge, and Wagner were nominated to the office ofpresident,-but each declined.-The respondent also assisted the Employees Association through theactivities of its foremen.Foreman Harry Zimmerman transferredFrank Seward, secretary-treasurer of the Employees Association in1937, from the assembly line to less confining "salvage work" so thatSeward could more easily leave his work to engage in the businessof the Employees Association. - Seward made a practice of leavinghis work and going from department to department on pay days todistribute dues stamps and to receive the monthly dues which had beencollected by the departmental stewards.- 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Thomas Kurkowski lent his support to the EmployeesAssociation by soliciting membership on its behalf. In December,1937, Kurkowski told Harvey Adams, an employee, about the troublethe Company was having with the C. I. O. in Chicago, and statedthat some of the boys had started a "little union of their own."Kur-kowski thought it was a good idea and requested Adams to talkto the boys on his shift to see whether they could be signed ups, andadvised him where application blanks could be found.Pursuant tothis policy,Kurkowski,upon bringing over'new men who were tobe broken in by Adams,advised Adams to go ahead and "work onhim." In accordance with this plan, Adams signed up most of the10 or 15 new men brought to him during that period.When sellingthe Employees Association to the new men, Adams advised them 'thatif the C. J. O. came in,they would probably have a strike and thatthe plant would,be shut down.Adams received this idea from Kur-kowski who advised him that they did not want the C. I. O. or anyoutside organization in the plant.In October 1937,Gerald McMahill,while going through Kurkowski's department,was accosted by himand was asked why he was wearing a C. I. O. button.When McMahillclaimed that he had the privilege to do so, Kurkowski suggested thathe join the Employees Association,and went on to tell him how wellthe `Company had treated the men by granting them a bonus andvacation.In July 1938, Kurkowski advised Ira O,Dell, an employee,that "the Company was getting pretty well scared for a while, thoughtthere was going to be an outside union get in there, now that theygot their own union, why, they ain't worried any more."Kurkowskidid not appear to testify and we find that the above statements weremade, as attributed to him.In-the late spring or earlysummer of 1937,C. R. Evans, personneldirector at the East Moline Works, told Frank Seward :I wouldn't be a bit surprised if the Employees Associationgoes over,that there wouldn't be. a raise in store for everyoneconcerned.On the strength of Evans' statement,Seward and Bryce,Ruback, firstpresident of the Employees Association,obtained a number of mem-bers by stating Evans' promise of a raise in wages.After the Em-ployees Association had been recognized by the respondent, and noincrease in wages had been put into effect, Seward and Ruback pro-tested to Evans.Evans..then wrote.the executive offices of the re-spondent in Chicago and was informed that no raise in wages couldbe granted because the respondent contemplated an increase in theannual bonus to employees.When Seward and Rhuback declaredthat this decision left them"in a hole"because of their earlier state-ments to other employees,Evans agreed to, and did,pcst notices on INTERNATIONAL HARVESTER COMPANY495the bulletin boards in the plant stating that the respondent was unableto raise thewage scaleat that time but contemplated an increase in'the annualbonus.AlthoughEvans deniesthat heheld out to Sewardthe promise of a general wage increase in the event the organizationaldrive of the Employees Association should be successful,we do notcredit his denial because he admitted posting the notices.We findthatEvans made the statement to Seward and thereafter postedthe notices in order to assist the Employees Association.The United Motor Power Association at Farmall WorksChairman Mozena, of .-the Farmall Works Council's elected rep-resentatives,was the organization leader of the U. M. P. A.Hewas aided by Councilmen Burton, Larsen, Maynard, and Pilcher, aswell as former Councilman McGinn.At the Farmall Works, asat others, the councilmen were advised of the respondent's plans todiscontinue the Plan prior to the open and general announcement.Mozena testified that he first received specific information at thelast Council meeting in March that the Plan was to be abandoned.He testified further, however, that he initiated no move toward or-ganizing an independent group until after April 21.This statementis inconsistent with his elaborate account of events leading to activeorganization.,He testified that after he and other councilmen hadinformed employees, on April 21, that the Plan was formally dis-established, "lots of inen . . . talked to me about their own organi-zation"; that lie "thought perhaps we could get along for awhilewithout what they thought they'had to have"; that "everywhere Imet men on the street, after working hours, and at the noon hour,wherever there was groups of inen, it seems as though they kind oftook me as a target of some kind to kind of help along"; ,that "fel-lows kept coming after me, and I lived out in the country and theykept driving out there and wanting to know what to do"; that "theywould have something they wanted to talk to me about, even Sun-days and Saturdays and nights"; and that finally "it got to wherethe fellows said we want you to organize us here."Mozena's homewas 20 miles from the plant.At length, according to his testimony,he had cards printed and distributed to learn whether the employeesactually wanted an independent union, and in the following 3 or 4days he and Councilman Burton obtained signatures from 85 percent of the 5,000 workers.Most of the cards were distributed inthe plant.Thereafter handbills were distributed, calling a massmeeting for April 28.The minutes of this meeting establish thatthere was present a local attorney who had previously prepared aproposed set of bylaws.Mozena testified that he had retained thelawyer's-services "five clays or four" before April 28, but not until 496DECISIONS OF NATIONAL LABOR, RELATIONS; BOARDafter all cards had been signed.This would time Mozena's,meet-ing with the attorney as April 23 or 24-only 2 or 3 days afterApril 21.There were no Sundays between April 21 and 24.Mo-zena's testimony is thus self-contradictory.It is more reasonableto believe, and we find, as did the Trial Examiner, that Mozena beganorganizational activities before April 21 while still an official ofthe dominated Plan, and that his efforts were prompted by Herron,assistant in Kelday's Industrial Relations department at Chicago, whowas present at the March 19 meeting of the Farmall Council, which wasthe last March meeting of the Council.That the councilmen weretold of management's proposed plans at this meeting is further sub-stantiated by the testimony of Councilman Rose, who admitted thathe had there received instructions to tell the men "they still hadrepresentatives to take care of them until we were washed up withthis." 51To defray initial expenses, Mozena borrowed $200 from the FarmallClub, a social organization open to all employees but of which only,foremen were officers.The loan was granted by General ForemanNicholson, president of the club, after Mozena explained to him thatitwas needed "to start a union."No note covering the loan wasexecuted.The money in the treasury of the Farmall Club was ac-cumulated largely through receipt of fees paid by a ,concessionairefor the privilege of selling food and soft drinks within the FarmallWorks.The respondent had given the Farmall Club, without charge,the right to sell the concession in the plant, so that the club's fundswere, in fact, a subsidy from the respondent.Nicholson's act ingranting the loan with full knowledge of its purpose, was plainly insupport of the U. M. P. A. Mozena was the first president of the U. M.P.A., and Burton the first vice-president. In June, Burton waselected president, Frank Brown, vice-president, and McGinn secre-tary.All were ' former councilmen.The constitution and bylawsof the U. M. P. A., adopted on April 28, 1937, provided " for 9 divi-sional representatives.The divisions and number of representativeswere the same as those in -effect under the respondent-dominatedWorks Council Plan.,After its formation, the respondent gave support to the U. M.P. A.,inter alia, byproviding each week a list of transfers of em-ployees from department to department.This list was prepared inthe employment office of the Farmall Works without charge to theU. M. P. A.Rose was a witness for .the respondentHe testified that there had been "difficulties"between foremen and employees."Some of the boys were very, very radical...claimingthe foremen had done this to them and done that to them.I told them they still hadrepresentatives to take care of them until we were washed up with this,April 21st .. .Rose testified that he had received such instructions at a regular meeting of the WorksCouncil..i- INTERNATIONAL HARVESTER`COMPANY .:.2.:;i497At the time recognition as exclusive bargaining representative wasaccorded the U. M. P. A:, the employment office of the FarmallWorks assisted the U. M. P. A. with its audit of membership. TheU. M. P. A. hired and paid the Assistant Employment Manager,Raymond McElroy, to represent it at the audit.At the same time,we find that McElroy was the representative of the respondent atthe'audit.52During the course of the audit, when auditors rejectedU. M. P. A membership cards because they were not properly signed,McElroy had the cards taken out to the employees for signatureand then returned to him to be included in the audit.R. F. E. A. at Rock Falls WorksWe have already found that the councilmen at the Rock FallsWorks, at the direct and urgent suggestion of the respondent, hadconducted a vigorous campaign against the C. I. O. during Marchand April, 1937, and had obtained revocations of membership inthe C. I. O. from approximately 90 employees. In this manner therespondent prepared the way for another "inside" union wheneverthe Plan should be abandoned.At a meeting of councilmen withseveral employees who were members of the C. I. 0., CouncilmanLong stated that the Plan was about to be disbanded and that therespondent desired to set up a local union in order to keep theC. I. O. out.53Immediately after dissolution of the Plan, a petition was circu-lated in the plant during working hours urging the formation ofan "inside" organization.The petition stated :Do you want to help form a "Union" inside this plant?AUnion of this plant alone and to be supervised by officers electedby the men of the Union. One man from each Department will.be voted on to be a representative of the "Grievance Committee."Canton Works formed a Union of this kind, for their plant, onApril 21, 1937, and 1,800 out of 2,000 employees voted for it.Individual leadership was assumed by Edward' Dawson, brother-in-law of Peter McCormick, who in 1937 was assistant to the assistantsuperintendent.It does not appear that either Councilmen Longor Desmond was openly active in formation of the R. F. E. A.Des-62 This flailing Is based on McElroy's positionwith the respondentand on EmploymentManager Greenwood's testimonythat althoughhe, had been designatedto represent therespondent at the audit he paid little attention to It because McElroy was present.53,Although Long denied that he made,such statement we' do not credit his denial becausethe record clearly reveals that he made a number of statements in oppositionto the C. I O.and had been active In the anti-C. I. 0. campaign conducted by councilmen at the RockPallsWorksThat therespondent did in fact convey such an idea to Long is amplysupported by our findingthat the managerof the respondent's Implements Divisions madesuch statements at a meetingof the Council in March, 1937. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDmood admitted that councilmen withdrew from such activity aftera meeting during which they decided to stay in the background,because "it would be better if we stayed away from it," otherwiseitwould- be accused of being a "company" union.As for his ownindividual part, he testified : "I figured if I was a Councilman theywould think I was working for the Company." Despite this view,one of the five councilmen, Etchison, took part in the organizationof the R. F. E. A., Councilman Desmond signed the R. F. E. A.charter, and within two months of its formation Long began tosolicitmembers for the organization.We find below that the respondent, through its foremen and super-visors at the Rock Falls Works and at the other plants as well, con-tinued to engage in anti-C. I. O. activities, and lent further supportto the R. F. E. A., and the other Independents, by permitting its rep-resentatives to solicit memberships and collect dues during workinghours, while warning members of the C. I. O. not to engage insimilar practices.3.The respondent's contracts with the IndependentsAs in the administration of the Works Councils, the respondent'snegotiations with the Independents came under the executive directionand responsibility of Hodge.54The methods of requesting and grant-ing exclusive recognition, and of proging majority representation, allconform to a significantly similar pattern.At each of the six plantsand within a few days after the Plan's dissolution, request was madeby the respective Independents for recognition as the bargainingagent for the employees.On various dates between May 5 and May19, the respondent posted notices at each of the six works, recognizingthe respective Independents for their members only.55At McCormick54Hodge testified : "In order that the management of the Harvester Company would besure that the matter of recognizing a labor organization was in accordance with the lineof policy of our own department, I took it upon myself to clear such matters and workedhand in hand with the general attorney for the company, Air Siefkin In important cases,w e called in our vice-president and general counsel, Mr ElliottAt a meeting of superin-tendents, I told, them in the presence of higher officials of the company than myself, thatwe wanted the superintendents to refer all matters to the general office before they tookany action46The bulletin posted at McCormick works, similar in essential substance to the others,read as followsNOTICEThis is to inform you that theEMPLOYEESMUTUAL ASSOCIATION OF MCCORMICK WORKSclaims to represent a majority of the employees at this works and to be entitled underthe National Labor Relations Act to bargain for all employees as to wages, hours, andworking conditions.The Company has agreed to recognize this organization as the representative of itsmembers and has asked for further time to consider Its request to bargain for all employees.The Company desires to give all persons an opportunity to be heard, either in support ofor opposition to this request, and will not reach a decision until it has given carefulconsideration to all matters presented.'It is understood that the decision of the Company, when made, may be reviewed by theNational Labor Relations Board. INTERNATIONAL HARVESTER COMPANY-499'and Milwaukee Works, Locals of the Farm Equipment Workers As-sociation, affiliated with the C. I. O. entered counter-claims.At-thesetwo plants, the respondent then posted almost identical notices, rec-ognizing the C. I. O. affiliates as the bargaining agents for theirmembers.56At the Milwaukee works, the C. I. O. local, protestedagainst the respondent's recognition of the IT. E. I. U.AccordingtoHodge's testimony, this local claimed that the H. E. I. U. wascompany dominated.Management officials, including Hodge and gen-eral attorney Seifkin, held a conference with representatives \of thelocal, gave "very careful consideration" to the C. I. O:'s charge and,again quoting Hodge, "the company came to the conclusion that'their-complaint and charges was unjustified, that we had nothing to,do with the Harvester Employees Industrial Union of Milwaukee."Local auditing concerns thereafter checked the Independent's incards against the respective plant pay rolls at the suggestionof the respondent.57Based upon reports of the auditors, the re-spondent thereafter granted exclusive bargaining privileges to eachof the Independents at its-respective plant by posting notices, atvarious dates between June 10 and July 15, 1937.Thereafter the respondent entered into written contracts with eachof the Independents, and such contracts were in continuing existenceat the time of the hearing in these proceedings: Tabulation of thecontracts, the Independent involved, and the dates of signing, is asfollows :-iWorksOrganizationDate of initial con-tractMcCormick--------_---Employees Mutual Association of McCormick Works,February21, 1938IncWestPullman--------West Pullman Independent Union,Inc------------------December 14, 1937Rock Falls ----- ------Rock Falls Employees Association--- -------------------January 21, 1938.East Moline -----_-----Employees Association of East Moline Works ------------March11, 1938.Farmall--------------United Motor Power Association ----_-_--------------_November 3, 1937.Milwaukee ------__---Harvester Employees Industrial Union_--_------November 1, 193710These notices statediThis is to inform you that until it has been determined,iiia satisfactory manner,whether any labor organization represents the ma.Ioiity of employees (exclusive of super-iisory forces at McCormick Works) the McCormick Works Local of the Farm EquipmentWorks Association has asked, and the Company has agreed to recognize it as the bargain-ing agent of those employees who belong to that organization.The above announcement does not change the recognition announced by bulletin datedMay 14, 1937, in which the Company agreed to recognize the Employees Mutual Associa-tion of McCormick Works as the bargaining agent for those employees who belong to thatorganizationISuch recognition of both organizations as announced is now in force.We still have under consideration the request of the Employees Mutual AssociationofMcCormick Works for recognition of that organization as sole collective bargainingagent at McCormick Works.D7 Ilodge testified"we instructed our superintendents to simply say we didn't wantto look at membership cards, . . but if there was sonic way in which some neutral bodycould state how an oiganization represented .i majority of the employees we would considerthat evidence " IHowever, as we have previously found, nianagenient representativesexaminedthe U M P A cards at the Farmall Works413602-42-vol 29--33 500DECISIONS-OF NATIONAL LABOR RELATIONS- BOARD4.Acts " o f interference, restraint, and coercion by supervisors andforemen subsequent to the formation of the Independents; continu-ing support by respondentIt is unrefuted that the respondent on or about April 21, 1937,instructed all of its supervisory officials to refrain from any acts of,interference with respect to union activities.The Trial Examiner inhis Intermediate Report concluded that since no instructions with"respect to neutrality were given until April 21, that fact would betaken into consideration in resolving disputed testimony concerningalleged acts occurring prior to that date.He concluded further that"the unrefuted evidence that on or about that date supervisors re,ceived specific instructions not to engage in such interference cast-reasonable doubt on the testimony that such acts occurred after thatdate."We, are impelled to disagree with the conclusions of the TrialExaminer in this respect.As noted below, the record is replete withinstances of interference and coercion on the part of supervisory offi-cials subsequent to April. 21, 1937.We have found, in previous casesthat it is not unusual for supervisory officials to disregard instruc-tions with respect to neutrality and that, despite such instructions,supervisory officials are frequently inclined to show favoritism towarda particular union.The Supreme Court recognized the existence ofsuch practice 68 when the Court stated,We do not doubt that the Board could have found these activi-ties to be unfair labor practices within the meaning of the Actif countenanced by petitioner, and we think that to the -extentthat petitioner may seek or be in a position to secure any ad-vantage from these practices they are not any the less withinthe condemnation of the Act because petitioner did not authorizeor direct them. In a like situation we have recently held thatthe --employer,whose supervising employees had, without hisauthority, so far as appeared, so participated in the organizationactivities of his employees as to prejudice their rights of self-organization, could not resist the Board's order appropriatelydesigned to preclude him from gaining any advantage throughrecognizing or bargaining with a labor organization resultingfrom such activities.International Association of Machinists v.National Labor Relations Board, No. 16, decided November 12,'-1940 (7 LRR Man. 274). See National Labor Relations Boardv. Link-Belt Co., Nos. 235, 236, decided this day.From the entire record it is apparent that the respondent's super-visory officials did not appear to take its assurances of neutrality58National Labor Relations BoardY.H J. HeinzCompany,Jan 6, 1941 (311 U.S 514),aff'g, 110 F.(2d) 843(C. C. A. 6),enf'g.,10 N. L.R. B. 963. INTERNATIONAL HARVESTER COMPANY501seriously.Instead they continued to disparage -the C. I. O. and en-courage membership in the respective Independents. In April, 1939,Assistant Foreman Jack Psaac of the McCormick Works warnedRichard Shirley, an employee, when he saw him with a C. I. O. but-ton, "Oh, you're a C. I. O. man too . . .Well, Employees' MutualAssociation is the only union the Company recognizes, and that wouldbe something rather foolish because there is a lay-off pending andthe'C. I. O. men would be the first to go."After this warning Shir-ley took off his button and did not wear it in the plant again for 2weeks.Psaac admitted making- the statement but asserted that hewas only' "kidding." `We do not believe that Shirley would reason-ably have understood that Psaac was joking.Moreover, the above-quoted statement of Psaac itself indicates his antipathy toward theC. I. O. and negatives the likelihood of Shirley's accepting it as"kidding."-,While foremen at other plants attempted to induce employees to.discard their C. I. O. buttons, Foreman Bob Kraemer of the WestPullman plant resorted to more extreme measures in April 1939, whenhe took a union button from the shirt of Carl Engels, an employee.Kraemer asserted that it was a mistake and that all he did was takelow button.He asserted further that he was only, "fooling."Asaexplained by Engels, he "didn't think it was a joke and the buttonwas gone." - It is apparent that Kraemer's action served to intimidate'Engels.As found above, Foreman Small was particularly active indiscouraging membership in the C. I. O.By his own admission he-inquired of numerous employees whom he learned to be C. I. O.members why they joined and whether their membership indicated.dissatisfaction with their 'conditions of employment.-Although most of Small's activities occurred 'prior' to the forma-tion of the W. P: I. U., Foreman Phil Lehning exhibited a similarcuriosity at the 'MilwaukeeWorks subsequent to the formation oftheH., E. I. U. when, he inquired as to the union membership ofDominic Yenius in May 1937. At that time Lehning approachedYenius and advised him that he saw him coming out of the C. I. O.hall. -Although Lehning denied seeing Yenius leaving the hall, headmitted making inquiry of Yenius with respect to his union mem-bership.Lehning testified that when Yenius asked what he ' meant,he merely answered, "'Anyone, either Independent or C. I. -O." Itis apparent that Lelining's explanation was evasive and false, and weattach no credibility thereto.Shortly after the formation of theH. E.4. U. and after ;the respondent had pasted notices stating thatitwould maintain a policy of neutrality toward unions, ForemanHarry Koehler came through the department about noon on April 29 502DECISIONS OF NATIONAL LABOR- RELATIONS BOARDand described the music being played outside as follows : "I supposeit is the old C. I. O. out there again.Now listen, if you fellows knowwhat's good for yourself, you are going to keep the organizationyou got. If you get an outside organization out here your wageswill be cut to 760 an hour piece work."Koehler denied making thisstatement, attributed to him by employee Leonard Galbrecht, andasserted further that he never knew of the C. I. O. or H. E. I. U.organizing drives.Since both drives were widely publicized in theplant, we cannot attach credibility to Koehler's denials and we findthat, he made the statement attributed to him by Galbreclit. InJuly- 1937, Foreman William: Knaebe confronted Filo Garrison, anemployee who was wearing a large C. I. O. button, and asked, "Whydon't you wear a cardboard to advertise?"When Garrison statedhe was proud of the button, Knaebe asserted that unions were a"graft" and that it would be cheaper to join the H. E. I. U.Knaebeadmitted making the statement about Garrison's wearing a cardboardbut denied the disparaging statements with respect to unions.Knaebe,by, his admitted statement, indicated hostility toward the C. I. 0.,and we find he made the statement attributed to him.As noted above, Foreman Kurkowski of the East Moline plantwas particularly active in soliciting members on behaaf of theEmployees Association at East Moline.Kurkowski did not restricthis activities to solicitation, however, but supported the EmployeesAssociation through the additional means of discouraging member-ship in the C. I. O. On'- one occasion in October 1937, he accostedemployee Gerald McMahill while McMahill was going through Kur-kowski's department wearing a C. I. O. button.Kurkowski in-quired about the reason for McMahill's wearing the button andsuggested that he join the Employees Association.As noted above,Kurkowski did not appear to- testify, and we find that the state-ment was made,as -attributed to him.At the Farmall Works, Foundry Superintendent Harry Heinigerpursued a course of conduct similar to that of Kurkowski describedabove when he accosted Lacey L. Sines, an employee who waswearing monthly, quarterly and steward's C. I. O. buttons.Heiniger;after being informed as to the nature of the buttons, warned, "Youcan't represent the C. I. O. in here.We want you to understandthat there is-the Company doesn't recognize the C. I. 0.11 andadvised Sines that the Company had a contract with the U. M. P. A.Heiniger did not appear to testify, and we find that he made'the statement attributed to him.As has been previously shown, the respondent conducted a vigorousplant-wide, campaign against the C. I. O. local early in 1937 atthe Rock Falls Works with full knowledge of Superintendent Glea- 5O3son andothermanagement'officials.This program succeeded incausing numerous C. I. O. members to relinquish their C. I. O.membership cards and to disclaim membership in thatorganization.Itwas, therefore, unnecessary to follow the same course of con-duct pursued in some of the other plants, described above, wherebyemployees wearing C. I. O. buttons were either ridiculed or threat-,ened with possible loss of employment or reduction in income.How-ever,Foreman Grosse advised Williamson, leader of the C. I. O.local, about the time of the "Memorial Day riot" at the RepublicSteel plant in Chicago, "That's the kind of trouble a fellow getsinto when he gets into unions: The Company here wouldn't haveno unions to dictate to them."-19Grosse denied making this state-ment.His credibility, however, is seriously weakened by his in-sistentdenialofanyknowledge of plant activities eitheranti-C. I. O., or pro-R. F. E. A. during the spring, of 1937:Hedeclared' that he first learned of the councilmen's campaign at thehearing.Under the circumstances we find that Grosse made thestatement attributed to him by Williamson. In the samevein''isthe admitted statement of Foreman M. D. Clark in October orNovember 1937 to employee Albert Murray that the sit-down strikeswere caused by the "red element."We find that Clarkalso statedthat the A. F. of L. and the C. I. O. were "a bunch of Reds."Wefind that by all the above-described incidents the respondent afterApril 21, 1937, continued to display to the employeesat each ofthe six plants its hostility to outside labor organizations,and espe-cially to the C. I. O. and thereby has interfered with,restrained,and coerced its employees in theexerciseof the rights guaranteedin Section 7 of the Act.The Trial Examiner found that, while some solicitation for member-ship on behalf of the Independents was indulged in at each of theplants, it was largely of a surreptitious nature and that where solicita-tion was brought to the attention of the foreman the offenders werepromptly reprimanded.On the basis of that finding the Trial Ex-aminer concluded that the respondent did not permit solicitation ofmembers or collection of dues by representatives of the Independents.As in the instances of interference, restraint, and coercion recitedabove, we are again compelled to disagree' with the conclusions of theTrial Examiner.Although it is true, as found by the Trial Examiner,that solicitors were frequently reprimanded, such was not the casein all instances.In fact, we have pointed out above, and have found,that supervisory officials themselves indulged in solicitation on be-89Williamson obviously referred to the occurrence of May 30, 1937, when police disperseda crowd of strikers and sympathizers,10 of whom were killed.See the Chicago MemorialDay incident, Report (No. 46, Part 2) of the Committee on Education and Labor of theU. S Senate, pursuant to S. Res. 266 (74th Congress). 504DECISIONS-OF NATIONAL `LABOR RELATIONS BOARDhalf 'of the Independents, and it is therefore evident that such super-visory officials would not have interfered in,any way with the solicitati"on of employees on behalf of those organizations.Moreover, the"record' shows that after April 21, 1937, the practice of soliciting mem-berships" for the Independents and collection of dues" therefor wasso widespread and commonplace that we are wholly unable to believe-that it was not known to and approved by the managements of eachof the six plants.60By way of illustration, we point to the following'incidents, among others, all of which we find to have occurred : Atthe McCormick Works, in 1938 the Employees Mutual stewards lefttheir work, without reprimand, to collect dues, on pay days, whichcollections often occurred in the presence of foremen.At Rock Falls,a former steward for the 'R. F. E. A. customarily collected dues in theplant during working hours without reprimand from foremen, andofficers of the R. F. E. A. solicited memberships in the latter half of1937 in the presence of Foreman Grosse, who had warned C. I. 0.members "that they must not engage in similar practices in the plant.We-have found above that at the West Pullman Works Crew LeaderBaggio solicited his men to join the W. P. I. U.At the same plant,employees paid their W. P. I. U. dues to stewards during workinghours.-The practice was similar at the East Moline Works, wherestewards for the Employees Association left their work on pay daysto collect dues, without reprimand from their foremen..At thisplant, at least one foreman admitted that he knew dues collection was-occurring during working hours, and he did not interfere.At theFarmall Works collection of dues for the U. M. P. A. regularly oc-curred- on pay days in the presence of foremen.We have found abovethat at the Milwaukee Works Foreman Knaebe expressly permittedsolicitation of members for the H.-E. I. U. in his department duringworking hours., At the same time, Foreman Lewin warned membersof the C. I. 0. not to solicit in the plant during working hours.We find that after April 21, 1937, as well as before that date, therespondent contributed support to the six Independents by permittingthe collection of dues and solicitation of membership for the Inde-pendents on the respondent's property during working hours.D. ConclusionsIn summary, it is plain that the respondent has not permitted itsemployees their free choice of a bargaining representative at any60 See NL R B V. Link Belt,Co,dec d"dJanuary 6,1941. (311 U. S. 584) rev'gmodification of Board's order in110 F. (2d) 506(C.C.A. 7)which enf'd as modified12 N. L.R. B. 854, where the United StatesSupreme Court stated :...as the Board concluded,it seems impossible to infer that,in view of the ex-tensive and Intensive solicitation for Independent in the plant on company time, thesupervisory staff were not aware of the campaign and did not acquiesce in it. INTERNATIONAL HARVESTER COMPANY505of the six plants. Its tactics were simple but effective.The chron-ologyof events leading to the organization of the respective Inde-pendents reflects a planned procedure to retain the representationof employees in the hands of its old and trusted employees who hadserved as councilmen. In November 1936, the respondent announcedits intention to'retain the Plan, notwithstanding the Fort Wayne de-cision. by the Board outlawing the Plan at that plant, and" in itsannouncement to the employees dwelt at length upon the benefitsderived from the established procedure. In mid-April 1937, it wasconvinced by the SupremeI Court decisions of April 12 that the Plancould not be continued.A long letter was prepared, protesting thedesire of the company to conform to the Act but concluding with aplea to the employees not to lose the benefits of their long years ofcoordinated relations.The Works Councils operating under the Planwere lauded and the employees were urged not to lose "assets of thegreatest value" which had been developed by the Councils by what-ever changes in collective bargaining procedure might take place inthe future.We conclude that the letter was an obvious invitation'to see that any new organization departed no -farther than necessaryfrom the old one, and that the respondent thereby made known tothe employees its desire that any new plan of collective bargainingshould follow closely the pattern of the Works Councils.That pat-'tern had included separate organizations for each plant'and had vir-tually precluded "outside" labor organizations as collective bargainingrepresentatives.Not only did the respondent inform its employees by these communi-cations that it desired them to form "inside" labor organizations mod-eled - alohg the lines of the Works Councils, but prior to dissolutionof the Plan the respondent engaged in campaigns against the C. I. 0.or issued warnings against "outside" labor organizations at each ofthe six plants.. The methods used to resist the activities of outsidelabor organizations threatening to get a foothold among the respond-ent's employees were strikingly similar at all the plants.Between'January and March 1937, prior to the dissolution of the Plan, theleaders of the outside organizations were called to the office of a super-intendent or foreman and warned about the radicalism of the C. I. 0.and John L. Lewis, or respondent-dominated councilmen were in-structed to stop the organizational activities of the outside group, andto prevent such groups from gaining a foothold.At the McCormickWorks the superintendent called in Gerald Fielde, a member of the'F. E. W. 0. C.; at West Pullman, Dillman of the same organizationwas subjected to the same treatment by Foreman Mabey; at the Mil-waukee Works, LaPorte's activities on behalf of the A B. C. werestopped by the' personnel manager; at the East Moline Works the 506DECISIONSOF NATIONALLABOR RELATIONS BOARDcouncilmen- were told by Assistant Industrial Relations ManagerHodge that they "would be foolish" to permit an "outside" organiza-tion to come into the plant; at the Farmall Works there was comparableactivity; at Rock Falls, the councilmen were instructed by AssistantWorks Manager Harrison to stop the C. I. P., organizational driveand they in turn arranged a meeting with the C. I. 0. leaders in theplant and told, them the management did not want a C. I. 0. localin'the plant.Thereafter at the Rock Falls Works during March 1937 council-men caused revocation of C. I. 0. memberships by warning em-ployees that they had signed away their "power of attorney" andby statements that the respondent did not want the C. I. 0. andmight remove the plant if that organization gained a following.Atother plants employees who had joined the C. I. 0. were warned,that they had signed away their "powers of attorney." That thisform of attack upon the C. I. 0. emanated from the respondent'scentralized Industrial Relations Department is evidenced by theFebruary 1937 report of the Special Conference Committee in whichIndustrialRelationsManager Kelday had participated.At ,theWest Pullman Works, General Foreman Small admittedly counter-attacked outside organizations by such statements to employees as"Why do you want an outside organization when you have theWorks Council ?" By these and other acts of interference, restraint,and coercion, which we have found above, the respondent thwartedthe employees in the exercise of their right freely to- choose labororganizations to represent them and laid a foundatioii for formationof "inside" unions at the time of the disestablishment of 'the Plan 81The dissolution of the Plan was carefully timed in relation tothe formation of the Independents at each of the six plants. In fiveof the six plants, councilmen, while still serving as representatives inthe, respondent-dominated Works Councils; had completed the forma-`tion of, or were in the process of forming successor organizations tothe Plan prior to April 21, 1937, the date on which the Plan waspublicly disavowed and disestablished.At the sixth plant, the RockFallsWorks, where the C. I. 0. had obtained a stronger followingamong the employees, councilmen had carried out in February andMarch 1937, an aggressive campaign against the C. I. 0. at the behestof AssistantWorks Manager Harrison and with the approval ofSuperintendent Gleason.The councilmen's anti-C. I. 0. campaignatRock Falls was merely another facet of the respondent's con-"SeeNL R B v. LinkBelt Co,decid^d January6,1941 (311 U S.584) rev'gmodification of Board's order in 110 F.(2d) 506(C.C. A. 7)which enf'd as modified 12N. L. R B 854;Sol.ay Process Company V. N. L' R B,decided January 4,1941(C. C. A.5), enf'g 21 N.L. R. B 882;N L R B. v Crystal Springs FinishingCo, decided Januaiy7, 1941(C. C. A. 1), enf'g as mod.12 N. L.R. 'B 1291. INTERNATIONAL HARVESTER COMPANY507certed effort to establish "inside" labor organizations in each of thesix plants to replace the outlawed Plan.Thus, the fact that theR. F. E. A. was not launched until after April 21, does not in anyway detract from our conclusion that the respondent was followinga preconceived pattern of conduct at each of the six plants. It onlyindicates that the anti-C: I. 0. campaign had so depleted the ranksof an "outside" union that-the management considered as less urgentthe need for haste in promoting an organization to replace the WorksCouncil.Even here, however, there was no long delay, and ' coin-cident with receipt of the McAllister letter announcing dissolutionof the Plan, employees were solicited for membership in a new organ-ization by Councilman Etchison and employee Dawson, the lattera brother-in-law of a management official.The activities of thecouncilmen in forming the Independents and in opposing the C. I. 0.were preceded in several of the plants by a visit from a representa-tive of the Industrial Relations Department or some other officialfrom the respondent's executive offices in Chicago.At the RockFallsWorks it was Assistant Works Manager Harrison from the re-spondent's executive offices who advised the councilmen to commencea- campaign against the C. I. 0.At East Moline, Assistant. Indus-trial Relations Manager Hodges advised the councilmen in March 1937,that they would be foolish to permit an "outside organization tocome into the plant."At the Farmall Works, Assistant IndustrialRelations Manager Heron attended a meeting of the Works Councilat that plant in March and gave the councilmen advance notice ofthe impending dissolution of the Plan.In each of the six plants councilmen were used to establish "inside"organizations to succeed the Plan.We have found that these coun-cilmen were acting for and on behalf of the respondent, and that theirfellow employees so regarded their activities.The councilmen had.been elected under a Plan dominated and supported by the respond-ent for nearly a score of years.62Relationship between managementand these,employee representatives had been peculiarly close.Forexample, the mission of Councilman Sembach of the McCormickWorks, who was sent to Washington at the expense of the respondentto protect and defend the Works Council before the passage of theAct, reveals the confidence and trust placed in councilmen by themanagement and could not have failed to impress other employeesat the plant with the confidential nature of the position they occu-pied.As previously found, the councilmen served on committeesof safety and efficiency and frequently made inspection trips of aquasi-supervisory nature, lectured employees and made reports and02SeeMatter of John4.Roebling'sSonsCompanyandSteelWorkersOrganizing Com-mittee,17 N. L. R. B. 482. 508DECISIONS OF NATIONAL'LABOR RELATIONS; BOARD'recommendations to the management.For all of their activitiesunder the Plan during working hours, the councilmen were paidby the ' respondent at their regular rate of pay.The respondent,'having placed these councilmen in such positions must be heldresponsible for their acts with relation to other employees 63-.The fact that at five of the six plants there were new labor organi-zations ready to assume representation of the employees, at themoment the admittedly company-dominated Plan was dissolved bythe respondent, and, the fact that the leaders of the new organiza-tions for the most part were the employee representatives in thedominated Works Council Plan, prevented the employees from havingcomplete freedom of choice in selecting collective bargaining repre-sentatives 64When there is added to those facts the concerted efforton the part of the respondent's officials and the councilmeh, to fore-stall the growth of outside labor organizations among the employeesin any of, the plants and the subsequent support given the inside or-ganizations by the respondent's supervisory officials it becomes plainthat the respondent encouraged, dominated, and interfered with theformation and administration of the six Independents.0In addition to these factors there is evidence of direct support by.the respondent in the formation and administration of the Inde-pendents.The U. M. P. A. and the Employees' Association receivedsubstantial loans from organizations whose funds were within thecontrol of management officials.The H. E. I. U. obtained theservices of Attorney Ansfield at the suggestion of Bouwmeester,respondent's assistant personnelmanager at Milwaukee.At the`Farmall'Works the audit of membership in the U. M. P. A. wasdirected by the respondent in a manner to insure the auditor's ap-proval of all membership cards submitted.At the Milwaukee` Workswhere the F. E. W. 0. C. had openly accused the respondent offostering and dominating the H. E. I. U. the management conducteda hearing, determined that it was not guilty, and found that theH. E. I. U. represented a majority of the employees at that plant.Further support for the Independents appears in their subsequent'relationship to the respondent. It has been noted that within "am Seesupra,note 36.64 InNational Labor Relations Board v. Link-Belt Company and' Independent Union ofCraftsmen,decided 311 U. S. 584, the Supreme Court of the United States stated withregard to similar facts:"The Board bad the right to believe that the maintenanceof the company union down to the date when Independent'smembership drive was com-pleted was not a mere coincidence. The circumstantial evidence makes credible the findingthat complete freedom of choice on the part of the employees was effectively forestalled bymaintenance of the company union by the employer until its abandonment would coincidewith the recognition of Independent."06 SeeSolvay Process Company v. N. L. R.B.,decided January 4, 1941(C.C.A. 5),enf'g 21 N.L R. B. 882.- 509few 'weeks after dissolution of the Plan, notices were posted at eachplant recognizing the respective Independents as bargaining agentsfor their members.Thereafter came recognition of each of the Inde-pendents as exclusive bargaining representatives for' all the em-ployees.The posting of notices granting exclusive bargaining privi-_leges to the Independents were effective barriers against furtherexpansion of the C. I. O. locals.The execution of contracts withthe Independents served to discourage membership in, and activitieson behalf of the C. I. 0. locals.There is also evidence that afterthe formation of the Independents, foremen and other supervisoryofficials gave aid by soliciting and otherwise encouraging membershipin those organizations.The respondent and the Independents contended at the hearing that .none of the Independents was dominated or interfered with by therespondent either in its formation or administration, and the re-spondent, the H. E. I. U., and the U. M. P. A. filed exceptions to theTrial Examiner's Intermediate Report in which he had found suchdomination and' support.The general basis of all the exceptions is that the evidence is in-sufficient to support the findings of the Trial Examiner.More speci-fically, the respondent contends that in forming the Independentscouncilmen were acting of their own free will and not at the behestof the management.We have heretofore concluded that the council-men were in fact acting for and on behalf of the management informing the Independents and in resisting the C. I. 0. In-any eventit is plain and we find that by reason of the councilmen's close rela-tion to the management the general body of 'employees reasonablybelieved them to be acting for the respondent.The respondent, andthe H. E. I. U. also urge that the Trial Examiner failed to give properconsideration to the fact that the employees at the Milwaukee Workschose the H. E. I. U. in preference to the F. E. W.. 0. C.,ss and thatelections at all the plants would show that the employees preferredthe respective Independents to C. I. 0. organizations.However, inview of the respondent's domination and interference with the Inde-pendents, as we have found, neither the fact that the Independentsare preferred by the employees nor, the fact that they have obtained86At the Milwaukee works the record shows that a C. I. O. representative spoke to theemployees at a mass meeting on-April 10,1937, when the H.E. I. U. was formallyorganized,and also that in April 1938 a vote of the H. E. I. U. was taken to determinewhether that organization should remain unaffiliated or affiliate with either the C. I. O.or the American Federation of Labor.Original charges of domination of the H E. I. U.by the respondent had been filed in February 1938.In view of our findings with respectto the respondent's unfair labor practices at the Milwaukee plant, we do not regard eitherof the above actions as an expression of the employees'free choice of representatives at thatplant. 510DECISIONS OF NATIONAL LABOR RELATIONS' BOARD-benefits for their members establishes that they are capableof func-tioning as bargaining representatives 67The respondent and the H. E. I. U. also contend (1) that evidencesurrounding-the negotiations of contracts with the Independents andevidence of the subsequent activities of the H.: E. I. U. disclose thatthe Independents were militant in protecting their members and werenot in fact company dominated; and (2) that action of the Board'sRegional Director for the Twelfth Region with regard to the H. E.I.U. indicates that the Regional Director had concluded that it wasnot a company-dominated organization.As to the first of these contentions, assuming that the negotiationswith all the Independents were protracted and vigorous, and the H. E.I.U. militant in its support of labor legislation, such evidence doesnot offset our finding that the respondent participated in 'the forma-'tion of the Independents and thereby impaired the freedom of itsemployees in their choice of a bargaining representative 68The sec-ond contention, of the parties is based 'upon the fact that the Board'sRegional Director for the Twelfth Region had reviewed charges filedagainst the respondent in its relation to the H. E. I. U., stated to therespondent that he had dropped the charges, and subsequently haddrafted a stipulation for a consent election between the F. E. W. 0. C.and the H. E. I. U. Before the stipulation for a consent election wassigned, the Board determined to issue its complaint against the re-spondent in the present proceedings and ordered the charges involv-ing the H. E. I. U. at the Milwaukee Works consolidated with thoserelating to five other plants.The Board had not approved the pro-posed stipulation for a consent election and its actionin consoli-dating the cases and ordering the issuance of a complaint supersedesany disposition proposed by the Regional Director.We find no'meritin the contention.Upon the entire record we- are convinced that the several Independ-ents named in the complaint are not and never have been the freelychosen bargaining representatives of the respondent's employees atthe six plants involved.""We find that the respondent dominated and interfered with theformation and administration of the Employees Mutual, the W. P. I. U.,the H. E. I. U., the Employees Association, the U. M. P. A., and thee7N.L. R. B. v. Pennsylvania Greyhound lanes, Inc., et al,303 U. S. 261, rev'g mod.of Board's order in 91 F. (2d) 178 (C. C. A. 3), enf'g as mod. 1 N L R. B. 1;N. L. R. B.v.Newport News Shipbuilding if DrydockCo., 308 U. S. 241, rev'g mod. of Board's orderin 101 F. (2d) 841 (C. C. A. 4), which enf'd as mod. 8 N L. R B 866.68 See N. LR B. v. Link-Belt Company,decided January 6, 1941 (311 U. S 584), reversingmodification in 119 F. (2d) 506 (C. C A 7), which enforced as modified 12 N L R B. 854.0 See NL. R B. v Link-Belt Conipany,'decidedJanuary 6, 1941 (311 U S 584), reversingmodification in 110 F. (2d) 506 (C. C. A. 7), which enforced as modified 12 N. L. R. B 854. INTERNATIONAL HARVESTER COMPANY -511R. F. E. A. at the six plants named, and contributed support to,eachof them ; that by such acts the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.We further find that by the above-citedacts of executives, superintendents, foremen, assistant foremen, andcouncilmen in attempting to discourage membership in all outsidelabor organizations, and the C. I. 0., in particular, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in'Section 7 of the Act.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operation of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among" the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYIn order to, effectuate the -purposes and policies of the Act, it isessential that the respondent cease and. desist from unfair labor prac-tices in which we have found i6 have engaged, and we shall so order.To remove the effects of such practices we shall also order that therespondent take certain affirmative action.It has been found that the respondent dominated and interferedwith the formation and administration of the Employees MutualAssociation, atMcCormick Works, the Rock Falls Employees Asso-ciation at Rock Falls Works, the United Motor Power Association atFarmall Works, the Employees Association of East Moline Works atEast Moline Works, the West Pullman Independent Union at WestPullman Works, and the Harvester Employees Industrial Union atMilwaukee Works, and contributed support to each of them.The re-spondent must cease and desist from such practices.Also, since "theeffects and consequences of the respondent's support, domination,and interference with respect to, and its continued recognition of, theabove-named organizations as exclusive bargaining representativesHof the respective plants, constitute a continuing obstacle to the freeexercise by the respondent's employees of their right to self-organi-zationand to bargain collectively- through representatives of theirown choosing, we find that the policies of the Act will be best effec-tuated by ordering, the respondent to withdraw all recognition ofand td disestablish the several named organizations as the representa-tives of any of its employees at the respective plants for the purpose 512DECISIONSOF NATIONALLABOR-RELATIONS BOARDof dealing with the respondent in respect to grievances, labor dis-putes, wages, rates of pay, hours of employment, and other conditionsof employment.It has likewise been found that the respondent, at each of theabove-named plants, entered into agreements with the respective organ-izations covering wages, hours of employment, and working condi-tions of its employees. In order to free the respondent's employeescompletely from the effects and influence of the existing contractsconsummated with the employer by the dominated organizations andto assure the -employees of the rights guaranteed by the Act, we willorder the respondent to cease giving effect to or performing, any con-tract or arrangement now existing, and to refrain from entering into,-renewing, or extending any contract, relating to grievances, labordisputes, rates of pay, wages, hours of employment, and other con-ditions of employment, with the above-named organizations.How-ever, nothing in this Decision and Order shall be taken to requirethe respondent to vary or abandon the substantive features embodiedin the contracts relating to rates of pay, wages, hours of employment,or other conditions of employment.Upon the basis of the above findings of fact and upon the entirerecord in the case, we make the following :CONCLUSIONS OF LAW1.The Farm Equipment Workers Organizing Committee, the Em-ployees Mutual Association of McCormick Works, the Rock Falls Em-ployees Association, the United Motor Power Association, the Employ-ees Association of East Moline Works, the West Pullman IndependentUnion, and the Harvester Employees Industrial Union, are labororganizations within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the ,formation and admin-istration of the Employees Mutual Association of McCormick Works,the Rock Falls Employees Association, the United Motor Power Asso-ciation, the Employees Association of East Moline Works, the WestPullman Independent Union, and the Harvester Employees Indus-trialUnion, and contributing support to each of them, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair' labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe'Act. INTERNATIONAL:HARVESTER COMPANY=_ .^,513ORDERand pursuant to Section 10 (c) of the National Labor Relations'Act, the National Labor Relations Board hereby orders that therespondent, InternationalHarvester Company, its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of theEmployees Mutual Association of McCormick Works, the Rock FallsEmployees Association, the United Motor Power Association,, theEmployees Association of East Moline Works, the West PullmanIndependent Union, and the Harvester Employees Industrial Union,or with the formation or administration of any other- labor organi-zation of its employees, or contributing financial or other support to-the above-named organizations or to any other labor organizationof its employees ;'(b)Giving effect to or performing any contract or arrangementnow existing, or entering into, renewing, or extending any contractor arrangement, with the Employees Mutual Association of McCor-mickWorks, the Rock Falls Employees Association, the UnitedMotor Power Association, the Employees Association of East MolineWorks, the West Pullman Independent Union, and the HarvesterEmployees Industrial Union, relating to grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions of-employment ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, toform, join; or assist labor organizations, 'to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds.will effectuate the policies of the Act:(a)Withdraw all -recognition from the Employees Mutual Asso-ciation of McCormick Works, the Rock Falls Employees Associa-tion, the United Motor Power Association, the Employees Associa-tion of East Moline Works, the West Pullman Independent Union,and the Harvester Employees Industrial Union, as the representa-tives,of its employees for the purpose of dealing with the respond-ent concerning grievances, labor disputes, rates of pay, wages, hoursof employment, or other conditions of employment; and completelydisestablish those organizations as such representatives;(b) Immediately post notices in conspicuous places throughoutits plants and offices at its McCormick Works, West Pullman Works, 514DECISIONS-OF NATIONAL LABOR" -RELATIONS' BOARDFarmallWorks,, Rock Falls Works, East Moline Works, and Mil=waukee Works, and maintain such notices for a period of at leastsixty (60) consecutive days, stating that the respondent will ceaseand desist in the manner set forth in 1 (a), (b), and (c) and thatitwill take the affirmative action set forth in 2 (a) of this Order;(c)Notify the Regional Director for the Thirteenth Region withinten (10) days from the date of this Order what steps the respondenthas taken to comply therewith.CHAIRMANHARRYA. MILLIs took no part in the consideration ofthe above Decision and Order.1